






    
Exhibit 10.8
STATE STREET CORPORATION
2006 EQUITY INCENTIVE PLAN
as Amended and Restated (2012)




1.
DEFINED TERMS; EFFECTIVE DATE

Exhibit A, which is incorporated by reference, defines the terms used in the
Plan and sets forth certain operational rules related to those terms. The Plan
shall take effect on the Effective Date.


2.
PURPOSE

The Plan has been established to advance the interests of the Company by
providing for the grant to Participants of Stock-based Awards.


3.
ADMINISTRATION

The Administrator has discretionary authority, subject only to the express
provisions of the Plan, to interpret the Plan, determine eligibility for and
grant or cancel Awards; determine, modify or waive the terms and conditions,
size, or type of any Award, prescribe forms, rules and procedures, and otherwise
do all things necessary to carry out the purposes of the Plan. In the case of
any Award intended to be eligible for the performance-based compensation
exception under Section 162(m), the Administrator will exercise its discretion
consistent with qualifying the Award for that exception. Determinations of the
Administrator made under the Plan will be conclusive and will bind all parties.
4.
LIMITS ON AWARDS UNDER THE PLAN

(a)Number of Shares. The number of shares of Stock available for delivery in
satisfaction of Awards under the Plan shall be determined in accordance with
this Section 4(a).
(1) Subject to Section 7(b), the maximum number of shares of Stock that may be
delivered in satisfaction of Awards under the Plan shall be 52,500,000 plus the
number (not to exceed 8,000,000) of unused Prior Plan shares. For purposes of
the preceding sentence, shares of Stock shall be unused Prior Plan shares (i) if
they were subject to awards under the Prior Plan, other than restricted stock
awards, that were outstanding on the day preceding the Effective Date to the
extent such Prior Plan awards are exercised or are satisfied, or terminate or
expire, on or after the Effective Date without the delivery of such shares, or
(ii) if they were outstanding on the day preceding the Effective Date as
restricted stock awards under the Prior Plan and are thereafter forfeited. The
number of shares of Stock delivered in satisfaction of an Award shall be, for
purposes of the first sentence of this Section 4(a)(1), the number of shares of
Stock subject to the Award reduced by the number of shares of Stock (a) withheld
by the Company in payment of the exercise price of the Award or in satisfaction
of tax withholding requirements with respect to the Award, or (b) awarded under
the Plan as Restricted Stock but thereafter forfeited, or (c) made subject to an
Award that is exercised or satisfied, or that terminates or expires, without the
delivery of such shares.
(2) To the extent consistent with the requirements of Section 422 and with other
applicable legal requirements (including applicable stock exchange
requirements), Stock issued under awards of an acquired company that are
converted, replaced, or adjusted in connection with the acquisition shall not
reduce the number of shares available for Awards under the Plan.  
(b)Type of Shares. Stock delivered by the Company under the Plan may be
authorized but unissued Stock or previously issued Stock acquired by the
Company. No fractional shares of Stock will be delivered under the Plan.
(c)Section 162(m) Limits. Subject to Section 7(b), the maximum number of shares
of Stock for which Stock Options may be granted to any person in any calendar
year and the maximum number of shares of Stock subject to SARs granted to any
person in any calendar year shall each be 2,000,000, and the maximum number of
shares subject to other Awards granted to any person in any calendar year shall
be 2,000,000 shares. The provisions of this Section 4(c) shall be construed in a
manner consistent with Section 162(m).




--------------------------------------------------------------------------------




5.ELIGIBILITY AND PARTICIPATION
The Administrator will select Participants from among those key Employees and
directors of, and consultants and advisors to, the Company or its Subsidiaries
who, in the opinion of the Administrator, are in a position to make a
significant contribution to the success of the Company and its Subsidiaries.
Eligibility for ISOs is limited to employees of the Company or of a “parent
corporation” or “subsidiary corporation” of the Company as those terms are
defined in Section 424 of the Code.
6.RULES APPLICABLE TO AWARDS
(a)All Awards
(1) Award Provisions. The Administrator will determine the terms of all Awards,
subject to the limitations provided herein. By accepting any Award granted
hereunder, the Participant agrees to the terms of the Award and the Plan.
Notwithstanding any provision of this Plan to the contrary, awards of an
acquired company that are converted, replaced or adjusted in connection with the
acquisition may contain terms and conditions that are inconsistent with the
terms and conditions specified herein, as determined by the Administrator.
(2) Term of Plan. No Awards may be made after May 15, 2022, but previously
granted Awards may continue beyond that date in accordance with their terms.
(3) Transferability. Neither ISOs nor, except for gratuitous transfers (i.e.,
transfers for no consideration) to the extent permitted by the Administrator,
other Awards may be transferred other than by will or the laws of descent and
distribution, and during a Participant’s lifetime ISOs (and, except as the
Administrator otherwise expressly provides, other non-transferable Awards
requiring exercise) may be exercised only by the Participant.
(4) Vesting, Etc. The Administrator may determine the time or times at which an
Award will vest or become exercisable and the terms on which an Award requiring
exercise will remain exercisable. Without limiting the foregoing, the
Administrator may at any time accelerate the vesting or exercisability of an
Award, regardless of any adverse or potentially adverse tax consequences
resulting from such acceleration. Unless the Administrator expressly provides
otherwise, however, the following rules will apply: immediately upon the
cessation of the Participant’s Employment, each Award requiring exercise that is
then held by the Participant or by the Participant’s permitted transferees, if
any, will cease to be exercisable and will terminate, and all other Awards that
are then held by the Participant or by the Participant’s permitted transferees,
if any, to the extent not already vested will be forfeited, except that:
(A) subject to (B) and (C) below, all Stock Options and SARs held by the
Participant or the Participant’s permitted transferees, if any, immediately
prior to the cessation of the Participant’s Employment, to the extent then
exercisable, will remain exercisable for the lesser of (i) a period of three
months or (ii) the period ending on the latest date on which such Stock Option
or SAR could have been exercised without regard to this Section 6(a)(4), and
will thereupon terminate;
(B) all Stock Options and SARs held by a Participant or the Participant’s
permitted transferees, if any, immediately prior to the Participant’s death, to
the extent then exercisable, will remain exercisable for the lesser of (i) the
one year period ending with the first anniversary of the Participant’s death or
(ii) the period ending on the latest date on which such Stock Option or SAR
could have been exercised without regard to this Section 6(a)(4), and will
thereupon terminate; and
(C) all Stock Options and SARs held by a Participant or the Participant’s
permitted transferees, if any, immediately prior to the cessation of the
Participant’s Employment will immediately terminate upon such cessation if the
Administrator in its sole discretion determines that such cessation of
Employment has resulted for reasons which cast such discredit on the Participant
as to justify immediate termination of the Award.
(5) Taxes. The Administrator will make such provision for the withholding of
taxes as it deems necessary. The Administrator may, but need not, hold back
shares of Stock from an Award or permit a Participant to tender previously owned
shares of Stock in satisfaction of tax withholding requirements (but not in
excess of the minimum withholding required by law).
(6) Dividend Equivalents, Etc. The Administrator may provide for the payment of
amounts in lieu of cash dividends or other cash distributions with respect to
Stock subject to an Award. Any entitlement to dividend equivalents or similar
entitlements shall be established and administered consistent either with
exemption from, or compliance with, the requirements of Section 409A to the
extent applicable.




--------------------------------------------------------------------------------




(7) Rights Limited. Nothing in the Plan will be construed as giving any person
the right to continued employment or service with the Company or its
Subsidiaries, or any rights as a shareholder except as to shares of Stock
actually issued under the Plan. The loss of existing or potential profit in
Awards will not constitute an element of damages in the event of termination of
Employment for any reason, even if the termination is in violation of an
obligation of the Company or Subsidiary to the Participant.
(8) Section 162(m). This Section 6(a)(8) applies to any Performance Award
intended to qualify as performance-based for the purposes of Section 162(m)
other than a Stock Option or SAR. In the case of any Performance Award to which
this Section 6(a)(8) applies, the Plan and such Award will be construed to the
maximum extent permitted by law in a manner consistent with qualifying the Award
for such exception. With respect to such Performance Awards, the Administrator
will preestablish, in writing, one or more specific Performance Criteria no
later than 90 days after the commencement of the period of service to which the
performance relates (or at such earlier time as is required to qualify the Award
as performance-based under Section 162(m)). Prior to grant, vesting or payment
of the Performance Award, as the case may be, the Administrator will certify
whether the applicable Performance Criteria have been attained and such
determination will be final and conclusive. No Performance Award to which this
Section 6(a)(8) applies may be granted after the first meeting of the
shareholders of the Company held in 2017 until the listed performance measures
set forth in the definition of “Performance Criteria” (as originally approved or
as subsequently amended) have been resubmitted to and reapproved by the
shareholders of the Company in accordance with the requirements of Section
162(m) of the Code, unless such grant is made contingent upon such approval.
(b)Awards Requiring Exercise
(1) Time And Manner Of Exercise. Unless the Administrator expressly provides
otherwise, an Award requiring exercise by the holder will not be deemed to have
been exercised until the Administrator receives a notice of exercise (in form
acceptable to the Administrator) signed by the appropriate person and
accompanied by any payment required under the Award. If the Award is exercised
by any person other than the Participant, the Administrator may require
satisfactory evidence that the person exercising the Award has the right to do
so.
(2) Section 409A Exemption. Except as the Administrator otherwise determines, no
Award requiring exercise shall have deferral features, or shall be administered
in a manner, that would cause such Award to fail to qualify for exemption from
Section 409A.
(3) Exercise Price. The exercise price (or the base value from which
appreciation is to be measured) of each Award requiring exercise shall be 100%
of the fair market value of the Stock subject to the Award, determined as of the
date of grant, or such higher amount as the Administrator may determine in
connection with the grant. No such Award, once granted, may be repriced other
than in accordance with the applicable shareholder approval requirements of the
New York Stock Exchange. Fair market value shall be determined by the
Administrator consistent with the requirements of Section 422 and Section 409A.
(4) Payment Of Exercise Price. Where the exercise of an Award is to be
accompanied by payment, the Administrator may determine the required or
permitted forms of payment, subject to the following: all payments will be by
cash or check acceptable to the Administrator, or, if so permitted by the
Administrator and if legally permissible, (i) through the delivery of shares of
Stock that have been outstanding for at least six months (unless the
Administrator approves a shorter period) and that have a fair market value equal
to the exercise price, (ii) through a broker-assisted exercise program
acceptable to the Administrator, (iii) by other means acceptable to the
Administrator, or (iv) by any combination of the foregoing permissible forms of
payment. The delivery of shares in payment of the exercise price under Section
6(b)(3)(i) above may be accomplished either by actual delivery or by
constructive delivery through attestation of ownership, subject to such rules as
the Administrator may prescribe.
(c)Awards Not Requiring Exercise
Restricted Stock and Unrestricted Stock, whether delivered outright or under
Awards of Stock Units or other Awards that do not require exercise, may be made
in exchange for such lawful consideration, including services, as the
Administrator determines. Any Award resulting in a deferral of compensation
subject to Section 409A shall be construed to the maximum extent possible, as
determined by the Administrator, consistent with the requirements of Section
409A.


7.
EFFECT OF CERTAIN TRANSACTIONS

(a)Mergers, etc. Except as otherwise provided in an Award, the following
provisions shall apply in the event of a Covered Transaction:
(1) Assumption or Substitution. If the Covered Transaction is one in which there
is an




--------------------------------------------------------------------------------




acquiring or surviving entity, the Administrator may provide for the assumption
of some or all outstanding Awards or for the grant of new awards in substitution
therefor by the acquiror or survivor or an affiliate of the acquiror or
survivor.
(2) Cash-Out of Awards. If the Covered Transaction is one in which holders of
Stock will receive upon consummation a payment (whether cash, non-cash or a
combination of the foregoing), the Administrator may provide for payment (a
“cash-out”), with respect to some or all Awards, equal in the case of each
affected Award to the excess, if any, of (A) the fair market value of one share
of Stock (as determined by the Administrator in its reasonable discretion) times
the number of shares of Stock subject to the Award, over (B) the aggregate
exercise or purchase price, if any, under the Award (in the case of an SAR, the
aggregate base price above which appreciation is measured), in each case on such
payment terms (which need not be the same as the terms of payment to holders of
Stock) and other terms, and subject to such conditions, as the Administrator
determines.
(3) Acceleration of Certain Awards. If the Covered Transaction (whether or not
there is an acquiring or surviving entity) is one in which there is no
assumption, substitution or cash-out, each Award requiring exercise will become
fully exercisable, and the delivery of shares of Stock deliverable under each
outstanding Award of Stock Units (including Restricted Stock Units and
Performance Awards to the extent consisting of Stock Units) will be accelerated
and such shares will be delivered, prior to the Covered Transaction, in each
case on a basis that gives the holder of the Award a reasonable opportunity, as
determined by the Administrator, following exercise of the Award or the delivery
of the shares, as the case may be, to participate as a shareholder in the
Covered Transaction.
(4) Termination of Awards Upon Consummation of Covered Transaction. Each Award
(unless assumed pursuant to Section 7(a)(1) above), other than outstanding
shares of Restricted Stock (which shall be treated in the same manner as other
shares of Stock, subject to Section 7(a)(5) below), will terminate upon
consummation of the Covered Transaction.
(5) Additional Limitations. Any share of Stock delivered pursuant to
Section 7(a)(2) or Section 7(a)(3) above with respect to an Award may, in the
discretion of the Administrator, contain such restrictions, if any, as the
Administrator deems appropriate to reflect any performance or other vesting
conditions to which the Award was subject. In the case of Restricted Stock, the
Administrator may require that any amounts delivered, exchanged or otherwise
paid in respect of such Stock in connection with the Covered Transaction be
placed in escrow or otherwise made subject to such restrictions as the
Administrator deems appropriate to carry out the intent of the Plan.
(b)Change in and Distributions With Respect to Stock; Other Adjustments
(1) Basic Adjustment Provisions. In the event of a stock dividend, stock split
or combination of shares (including a reverse stock split), recapitalization or
other change in the Company’s capital structure, the Administrator will make
appropriate adjustments to the maximum number of shares specified in Section
4(a) that may be delivered under the Plan and to the maximum share limits
described in Section 4(c), and will also make appropriate adjustments to the
number and kind of shares of stock or securities subject to Awards then
outstanding or subsequently granted, any exercise prices relating to Awards and
any other provision of Awards affected by such change.
(2) Certain Other Adjustments. The Administrator may also make adjustments of
the type described in Section 7(b)(1) above to take into account distributions
to shareholders other than those provided for in Section 7(a) and 7(b)(1),
material changes in law or accounting practices, principles, or interpretations,
mergers, consolidations, acquisitions, dispositions, or similar corporate
transactions, or any other event, if the Administrator determines that
adjustments are appropriate to avoid distortion in the operation of the Plan,
having due regard for the qualification of ISOs under Section 422, the
requirements of Section 409A, and the performance-based compensation rules of
Section 162(m), where applicable.
(3) Continuing Application of Plan Terms. References in the Plan to shares of
Stock will be construed to include any stock or securities resulting from an
adjustment pursuant to this Section 7.
(c)Change in Control Provisions. Notwithstanding any other provision of the Plan
to the contrary, in the event of a Change of Control:
(1)    Acceleration of Stock Options and SARs; Effect on Other Awards. All Stock
Options and SARs outstanding as of the date such Change of Control is determined
to have occurred and which are not then exercisable shall (prior to application
of the provisions of Section 7(a), above, in the case of a Change of Control
that also constitutes a Covered Transaction) become exercisable to the full
extent of the original grant, all shares of Restricted Stock which are not
otherwise vested shall vest, and holders of Performance Awards granted




--------------------------------------------------------------------------------




hereunder as to which the relevant performance period has not ended as of the
date such Change of Control is determined to have occurred shall be entitled at
the time of such Change of Control to receive a cash-out with respect to each
Performance Award in the amount and in a form described in Section 7(a)(2).


(2)    Restriction on Application of Plan Provisions Applicable in the Event of
Termination of Employment. After a Change of Control, Stock Options and SARs
granted under Section 7(a)(1) as substitution for existing Awards shall remain
exercisable following a termination of employment or other service relationship
(other than termination by reason of death, disability (as determined by the
Company) or retirement (as defined in the Award)) for the lesser of (i) a period
of seven (7) months, or (ii) the period ending on the latest date on which such
Stock Option or SAR could otherwise have been exercised.


(1)Restriction on Amendment. In connection with or following a Change of
Control, neither the Committee nor the Board may impose additional conditions
upon exercise or otherwise amend or restrict any Award, or amend the terms of
the Plan in any manner adverse to the holder thereof, without the written
consent of such holder.


(d)    Section 409A. Notwithstanding the foregoing provisions of this Section 7,
Awards subject to and intended to satisfy the requirements of Section 409A shall
be construed and administered consistent with such intent.


8.LEGAL CONDITIONS ON DELIVERY OF STOCK
The Company will not be obligated to deliver any shares of Stock pursuant to the
Plan or to remove any restriction from shares of Stock previously delivered
under the Plan until: (i) the Company is satisfied that all legal matters in
connection with the issuance and delivery of such shares have been addressed and
resolved; (ii) if the outstanding Stock is at the time of delivery listed on any
stock exchange or national market system, the shares to be delivered have been
listed or authorized to be listed on such exchange or system upon official
notice of issuance; and (iii) all conditions of the Award have been satisfied or
waived. If the sale of Stock has not been registered under the Securities Act of
1933, as amended, the Company may require, as a condition to exercise of the
Award, such representations or agreements as counsel for the Company may
consider appropriate to avoid violation of such Act. The Company may require
that certificates evidencing Stock issued under the Plan bear an appropriate
legend reflecting any restriction on transfer applicable to such Stock, and the
Company may hold the certificates pending lapse of the applicable restrictions.


9.AMENDMENT AND TERMINATION
The Administrator may at any time or times amend the Plan or any outstanding
Award for any purpose which may at the time be permitted by law, and may at any
time terminate the Plan as to any future grants of Awards; provided, that except
as otherwise expressly provided in the Plan the Administrator may not, without
the Participant’s consent, alter the terms of an Award so as to affect
materially and adversely the Participant’s rights under the Award, unless the
Administrator expressly reserved the right to do so at the time of the Award.
Any amendments to the Plan shall be conditioned upon shareholder approval only
to the extent, if any, such approval is required by law (including the Code and
applicable stock exchange requirements), as determined by the Administrator.


10.OTHER COMPENSATION ARRANGEMENTS
The existence of the Plan or the grant of any Award will not in any way affect
the Company’s right to award a person bonuses or other compensation in addition
to Awards under the Plan.


11.MISCELLANEOUS
(a)    Waiver of Jury Trial. By accepting an Award under the Plan, each
Participant waives any right to a trial by jury in any action, proceeding or
counterclaim concerning any rights under the Plan and any Award, or under any
amendment, waiver, consent, instrument, document or other agreement delivered or
which in the future may be delivered in connection therewith, and agrees that
any such action, proceedings or counterclaim shall be tried before a court and
not before a jury. By accepting an Award under the Plan, each Participant
certifies that no officer, representative, or attorney of the Company has
represented, expressly or otherwise, that the Company would not, in the event of
any action, proceeding or counterclaim, seek to enforce the foregoing waivers.




--------------------------------------------------------------------------------




(b)    Limitation of Liability. Notwithstanding anything to the contrary in the
Plan, neither the Company nor the Administrator, nor any person acting on behalf
of the Company or the Administrator, shall be liable to any Participant or to
the estate or beneficiary of any Participant by reason of any acceleration of
income, or any additional tax, asserted by reason of the failure of an Award to
satisfy the requirements of Section 422 or Section 409A or by reason of Section
4999 of the Code; provided, that nothing in this Section 11(b) shall limit the
ability of the Administrator or the Company to provide by express agreement with
a Participant for a gross-up payment or other payment in connection with any
such tax or additional tax.
(c)    Special Terms for Non-U.S. Participants.  The Administrator may establish
special rules under the Plan (which may be, but need not be, consistent with the
rules applicable to Participants and Awards generally) for Awards to
Participants who are or are expected to be employed by or otherwise providing
services outside the United States or to a non-U.S. Subsidiary, provided, that
no such rules shall be established without the approval of the
shareholders of the Company to the extent they would be ineffective without such
shareholder approval if accomplished as an amendment to the Plan pursuant to
Section 9.
EXHIBIT A


Definition of Terms


The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:


“Administrator”: The Executive Compensation Committee or, if the Board so
determines, another committee of the Board, except that the Executive
Compensation Committee or such other committee may delegate (i) to one or more
of its members such of its duties, powers and responsibilities as it may
determine; (ii) to one or more officers of the Company the power and authority
to grant or to allocate, consistent with the requirements of Chapter 156D of the
Massachusetts General Laws and subject to such limitations as the Executive
Compensation Committee or such other committee may impose, Awards among such
persons (other than officers of the Company) eligible to receive Awards under
the Plan as such delegated officer or officers determine consistent with such
delegation; and (iii) to such Employees or other persons as it determines such
ministerial tasks as it deems appropriate. In the event of any delegation
described in the preceding sentence, the term “Administrator” shall include the
person or persons so delegated to the extent of such delegation. If the
Executive Compensation Committee or such other committee includes members who
are not “non-employee directors” within the meaning of Rule 16b-3 promulgated
under the Securities Exchange Act of 1934, as amended, or “outside directors”
within the meaning of paragraph (4)(c)(i) of Section 162(m), it shall act and
shall be deemed to have acted, in any case where it would be required to do so
with respect to Awards to directors or executive officers of the Company to
ensure exemption under Rule 16b-3 or Section 162(m), through a subcommittee
consisting solely of its non-employee and outside director members.


“Award”: Any or a combination of the following:


(i) Stock Options.


(ii) SARs.


(iii) Restricted Stock.


(iv) Unrestricted Stock.


(v) Stock Units, including Restricted Stock Units.


(vi) Performance Awards.


(vii) Awards (other than Awards described in (i) through (vi) above) that are
convertible into or otherwise based on Stock.


“Board”: The Board of Directors of the Company.


“Change in Control”: Any of the following:




--------------------------------------------------------------------------------




(1)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a "Person") of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 25% or more of either (x) the then outstanding shares of Stock of the Company
(the "Outstanding Company Common Stock") or (y) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the "Outstanding Company Voting Securities");
excluding, however, the following acquisitions of Outstanding Company Common
Stock and Outstanding Company Voting Securities: (i) any acquisition directly
from the Company, (ii) any acquisition by the Company, (iii) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company or (iv) any acquisition by
any Person pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (3) of this definition; or


(2)    Individuals who, as of the effective date of the Plan, constitute the
Board (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual who becomes a
member of the Board subsequent to such effective date, whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board; but,
provided further, that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board shall not be so considered as a member
of the Incumbent Board; or


(3)    Consummation by the Company of a reorganization, merger or consolidation
or sale or other disposition of all or substantially all of the assets of the
Company ("Business Combination"); excluding, however, such a Business
Combination pursuant to which (i) all or substantially all of the individuals
and entities who are the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination own, directly or indirectly, more than 50% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (ii) no Person (other than any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company or such corporation resulting from
such Business Combination) will beneficially own, directly or indirectly, 25% or
more of, respectively, the outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors except to the extent that such ownership existed with
respect to the Company prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or


(1)The approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company;


provided, that, to the extent necessary to ensure compliance with the
requirements of Section 409A, where applicable, an event described above shall
be treated as a Change in Control only if it also constitutes or results in a
change in ownership or control of the Company, or a change in ownership of
assets of the Company, described in Section 409A.


“Code”: The U.S. Internal Revenue Code of 1986 as from time to time amended and
in effect, or any successor statute as from time to time in effect. Any
reference to a provision of the Code shall include, as determined by the
Administrator, a reference to applicable regulations and Internal Revenue
Service guidance with respect to such provision.


“Company”: State Street Corporation.


“Covered Transaction”: Any of (i) a consolidation, merger, or similar
transaction or series of related transactions, including a sale or other
disposition of stock, in which the Company is not the surviving corporation or




--------------------------------------------------------------------------------




which results in the acquisition of all or substantially all of the Company’s
then outstanding common stock by a single person or entity or by a group of
persons and/or entities acting in concert, (ii) a sale or transfer of all or
substantially all the Company’s assets, or (iii) a dissolution or liquidation of
the Company. Where a Covered Transaction involves a tender offer that is
reasonably expected to be followed by a merger described in clause (i) (as
determined by the Administrator), the Covered Transaction shall be deemed to
have occurred upon consummation of the tender offer.


“Effective Date”: The date on which the shareholders of the Company approve the
Plan.


“Employee”: Any person who is employed by the Company or a Subsidiary.


“Employment”: A Participant’s employment or other service relationship with the
Company and its Subsidiaries. Employment will be deemed to continue, unless the
Administrator expressly provides otherwise, so long as the Participant is
employed by, or otherwise is providing services in a capacity described in
Section 5 to the Company or its Subsidiaries. If a Participant’s employment or
other service relationship is with a Subsidiary and that entity ceases to be a
Subsidiary, the Participant’s Employment will be deemed to have terminated when
the entity ceases to be a Subsidiary unless the Participant transfers Employment
to the Company or its remaining Subsidiaries.


“Executive Compensation Committee”: The Executive Compensation Committee of the
Board.


    
“ISO”: A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422. Each option granted pursuant to the Plan will be treated
as providing by its terms that it is to be a non-incentive stock option unless,
as of the date of grant, it is expressly designated as an ISO. No ISO shall be
exercisable beyond ten years from the date of grant.


“Participant”: A person who is granted an Award under the Plan.


“Performance Award”: An Award subject to Performance Criteria. The Committee in
its discretion may grant Performance Awards that are intended to qualify for the
performance-based compensation exception under Section 162(m) and Performance
Awards that are not intended so to qualify.


“Performance Criteria”: Specified criteria, other than the mere continuation of
Employment or the mere passage of time, the satisfaction of which is a condition
for the grant, exercisability, vesting or full enjoyment of an Award. For
purposes of Awards that are intended to qualify for the performance-based
compensation exception under Section 162(m), a Performance Criterion will mean
an objectively determinable measure of performance relating to any or any
combination of the following (measured either absolutely or by reference to an
index or indices and determined either on a consolidated basis or, as the
context permits, on a divisional, subsidiary, line of business, project or
geographical basis or in combinations thereof): sales; revenue; assets;
expenses; expense control; earnings before or after deduction for all or any
portion of interest, taxes, depreciation, or amortization, whether or not on a
continuing operations or an aggregate or per share basis; return on equity,
investment, capital or assets; capital or capital ratios; one or more operating
ratios; operating leverage; borrowing levels, leverage ratios or credit rating;
market share; capital expenditures; cash flow; stock price; shareholder return;
sales of particular products or services; customer acquisition or retention;
acquisitions and divestitures (in whole or in part); joint ventures and
strategic alliances; spin-offs, split-ups and the like; reorganizations; or
recapitalizations, restructurings, financings (issuance of debt or equity) or
refinancings. A Performance Criterion and any targets with respect thereto
determined by the Administrator need not be based upon an increase, a positive
or improved result or avoidance of loss. To the extent consistent with the
requirements for satisfying the performance-based compensation exception under
Section 162(m), the Administrator may provide in the case of any Award intended
to qualify for such exception that one or more of the Performance Criteria
applicable to such Award will be adjusted in an objectively determinable manner
to reflect events (for example, but without limitation, acquisitions or
dispositions, changes in accounting principles or interpretations, impairment
charges) occurring during the performance period that affect the applicable
Performance Criterion or Criteria.


“Plan”: The State Street Corporation 2006 Equity Incentive Plan as from time to
time amended and in effect.






--------------------------------------------------------------------------------




“Prior Plan”: The State Street Corporation 1997 Equity Incentive Plan as amended
and in effect prior to the Effective Date.


“Restricted Stock”: Stock subject to restrictions requiring that it be
redelivered or offered for sale to the Company if specified conditions are not
satisfied.


“Restricted Stock Unit”: A Stock Unit that is, or as to which the delivery of
Stock or cash in lieu of Stock is, subject to the satisfaction of specified
performance or other vesting conditions.


“SAR”: A right entitling the holder upon exercise to receive an amount (payable
in shares of Stock of equivalent value) equal to the excess of the fair market
value of the shares of Stock subject to the right over the fair market value of
such shares at the date of grant.    


“Section 409A”: Section 409A of the Code.


“Section 422”: Section 422 of the Code.


“Section 162(m)”: Section 162(m) of the Code.


“Stock”: The Common Stock of the Company, par value $1 per share.


“Stock Option”: An option entitling the holder to acquire shares of Stock upon
payment of the exercise price.


“Stock Unit”: An unfunded and unsecured promise, denominated in shares of Stock,
to deliver Stock or cash measured by the value of Stock in the future.


“Subsidiary”: Any corporation or other entity that stands in a relationship to
the Company that would result in the Company and such corporation or other
entity being treated as one employer under Section 414(b) or Section 414(c) of
the Code, except that in determining eligibility for the grant of a Stock Option
or SAR by reason of service for a Subsidiary, Sections 414(b) and 414(c) of the
Code shall be applied by substituting “at least 50%” for “at least 80%” under
Section 1563(a)(1), (2) and (3) of the Code and Treas. Regs. § 1.414(c)-2;
provided, that to the extent permitted under Section 409A, “at least 20%” shall
be used in lieu of “at least 50%”; and further provided, that the lower
ownership threshold described in this definition (50% or 20% as the case may be)
shall apply only if the same definition of affiliation is used consistently with
respect to all compensatory stock options or stock awards (whether under the
Plan or another plan). The Company may at any time by amendment provide that
different ownership thresholds (consistent with Section 409A) apply.
Notwithstanding the foregoing provisions of this definition, except as otherwise
determined by the Administrator a corporation or other entity shall be treated
as a Subsidiary only if its employees would be treated as employees of the
Company for purposes of the rules promulgated under the Securities Act of 1933,
as amended, with respect to the use of Form S-8.


“Unrestricted Stock”: Stock not subject to any restrictions under the terms of
the Award.






--------------------------------------------------------------------------------




AMENDMENT NO. 1
TO
STATE STREET CORPORATION
2006 EQUITY INCENTIVE PLAN
Solely with respect to Awards granted under the 2006 Equity Incentive Plan, as
Amended and Restated (2012) (the “Plan”), of State Street Corporation (the
“Company”) on or after February 20, 2014, the Plan is hereby amended as follows
(all capitalized terms used and not defined herein shall have the respective
meanings ascribed to such terms in the Plan):
1.    Section 7(c)(1) of the Plan is hereby deleted in its entirety and the
following is inserted in lieu thereof:
(1) Acceleration of Stock Options and SARs; Effect on Other Awards. If, on or
prior to the first anniversary of the consummation of the Change in Control, the
Participant’s Employment with the Company is terminated for Good Reason by the
Participant or is terminated without Cause by the Company, all Stock Options and
SARs outstanding as of the date such Change in Control is consummated and which
are not then exercisable shall become exercisable to the full extent of the
original grant, all shares of Restricted Stock which are not otherwise vested
shall vest, and Performance Awards granted hereunder shall vest to the extent
set forth in the applicable Award agreement.
2.    The following definitions are inserted in Exhibit A, in alphabetical
order:
“Cause”: If the Participant is party to an employment or similar agreement with
the Company that contains a definition of “Cause,” that definition shall apply
for purposes of the Plan. Otherwise, “Cause” shall mean any (i) willful failure
by the Participant, which failure is not cured within 30 days of written notice
to the Participant from the Company, to perform his or her material
responsibilities to the Company or (ii) willful misconduct by the Participant
which is materially injurious to the Company. For purposes of this definition of
“Cause,” reference to the “Company” shall include the acquiror or survivor (or
an affiliate of the acquiror or survivor) in the applicable Change in Control.
“Good Reason”: If the Participant is party to an employment or similar agreement
with the Company that contains a definition of “Good Reason,” that definition
shall apply for purposes of the Plan. Otherwise, “Good Reason” shall mean any
significant diminution in the Participant’s duties, authority, or
responsibilities from and after such Change in Control, as the case may be, or
any material reduction in the base compensation payable to the Participant from
and after such Change in Control, as the case may be, or the relocation of the
place of business at which the Participant is principally located to a location
that is greater than 50 miles from its location immediately prior to such Change
in Control. Notwithstanding the occurrence of any such event or circumstance,
such occurrence shall not be deemed to constitute Good Reason unless (x) the
Participant gives the Company the notice of termination no more than 90 days
after the initial existence of such event or circumstance, (y) such event or
circumstance has not been fully corrected and the Participant has not been
reasonably compensated for any losses or damages resulting therefrom within 30
days of the Company’s receipt of such notice and (z) the Participant’s
termination of employment occurs within six months following the Company’s
receipt of such notice. For purposes of this definition of “Good Reason,”
reference to the “Company” shall include the acquiror or survivor (or an
affiliate of the acquiror or survivor) in the applicable Change in Control.




--------------------------------------------------------------------------------




STATE STREET CORPORATION
2006 EQUITY INCENTIVE PLAN


2015 Deferred Stock Award Agreement (Regulatory)


Subject to your acceptance of the terms set forth in this agreement
(“Agreement”), State Street Corporation (“Company”) has awarded you, under the
State Street Corporation 2006 Equity Incentive Plan, as amended (“Plan”), and
pursuant to this Agreement and the terms set forth herein (“Award”), a
contingent right to receive the number of shares of Stock (“Deferred Shares”) as
set forth in the information pertaining to this Award on the website (“Website”)
maintained by the Equity Administrator (Fidelity or another party designated by
the Company) (“Statement”). Copies of the Plan and of the Company’s U.S.
Prospectus are located on the Website for your reference, and your acceptance of
this Award constitutes your acknowledgement that you have read and understood
the Plan and such Prospectus. The provisions of the Plan are incorporated herein
by reference, and all terms used herein shall have the meaning given to them in
the Plan, except as otherwise expressly provided herein. In the event of any
conflict between the provisions of this Agreement and the provisions of the
Plan, the provisions of the Plan shall control.
The terms of your Award, are as follows:
1.
Grant of Deferred Shares.

To be entitled to any payment under this Award, you must accept your Award and
in so doing agree to comply with the terms and conditions of this Agreement and
Appendix A (which is incorporated into, and forms a material and integral part
of, this Agreement). Failure to accept this Award within 60 days following the
posting of this Agreement on the Equity Administrator website will result in
forfeiture of this Award.1 Subject to the terms and conditions of this
Agreement, your right to receive shares of Stock shall vest according to the
vesting schedule set forth in your Statement. The term “vest” as used herein
means the lapsing of certain (but not all) restrictions described herein and in
the Plan with respect to one or more Deferred Shares. To vest in all or any
portion of this Award as of any date, you must have been continuously employed
with the Company or any Subsidiary from and after the date hereof and until (and
including) the applicable vesting date, except as otherwise provided herein.
This Award is subject to any forfeiture, compensation recovery or similar
requirements under applicable law and related implementing regulations and
related implementing policies and practices of the Company or its relevant
Subsidiaries in effect from time to time. In the event that under any applicable
law or related implementing regulations, the Administrator is required to reduce
or cancel any amount remaining to be paid, or to recover any amount previously
paid, with respect to this Award, or to otherwise impose or apply restrictions
on this Award or shares of Stock subject hereto, it shall, in its sole
discretion, be authorized to do so.
2.
Payment of Stock; Shareholder Rights.

Upon the vesting of Deferred Shares, the Company will issue and transfer to you,
no later than 60 days following such vesting dates, the number of shares of
Stock specified in the vesting schedule in your Statement. Prior to that time
you will have no rights as a shareholder with respect to the Deferred Shares.
Without limiting the foregoing, prior to the issuance and transfer to you of
shares of Stock pursuant to this Agreement, you will have no right to receive
dividends or amounts in lieu of dividends with respect to Deferred Shares and no
right to vote Deferred Shares. The Company’s obligation to issue and transfer
Stock in the future pursuant to this Agreement is an unsecured and unfunded
contractual obligation.
3.
Identified Staff Holding Requirement.

Notwithstanding anything herein to the contrary, you agree and covenant that, as
a condition to the receipt of this Award and the payment of the Deferred Shares
hereunder, in the event the Company or any Subsidiary notifies you at any time
before or after this Award is made (but before it has vested) that you have been
designated Identified Staff for purposes of Capital Requirements Directives III
or IV (or any implementing or successor rule or regulation, including the rules
and regulations of the United Kingdom Financial Conduct Authority or Prudential
Regulatory Authority (“PRA”)), you will not sell or otherwise transfer any
shares of Stock subject to this Award until the date that is at least six months
and one day after the vesting date of such shares, except that (1) you shall be
permitted to sell, upon such vestingdate, a number of shares of Stock sufficient
to pay applicable tax and social security withholding, if any, with respect to
such


1 For purposes of clarity the 60 day period shall run from date of delivery of
your Statement. Should the end of this period fall on a non-business day this
period shall extend until the next succeeding business day.




--------------------------------------------------------------------------------




vesting (or, alternatively, if your Employer withholds such shares pursuant to
Section 9 of this Agreement, the requirements in this Section 3 not to sell or
otherwise transfer any shares shall only apply to the number of such shares
delivered to you (i.e., after such withholding of shares)), (2) transfers by
will or pursuant to the laws of descent or distribution are permitted and (3)
this holding requirement shall not apply to such portion of the shares, if any,
as was awarded with respect to a period of time, as determined by the Company in
its discretion, during which you were not subject to such holding requirement. 
Any attempt by you (or in the case of your death, by your beneficiary) to assign
or transfer shares of Stock subject to this Award, either voluntarily or
involuntarily, contrary to the provisions hereof, shall be null and void and
without effect.  The Company may, in its sole discretion, impose restrictions on
the assignment or transfer of shares of Stock consistent with the provisions
hereof, including, without limitation, by or through the transfer agent for such
shares or by means of legending Stock certificates or otherwise.
4.
General Circumstances of Forfeiture.

(a)You will immediately forfeit any and all rights to receive shares of Stock
under this Agreement, less any shares that have previously vested, in the event
(i) you cease to be employed by the Company and its Subsidiaries due to
Circumstances of Forfeiture or (ii) the Company or the Subsidiary that employs
you (“Employer”), in its sole discretion, determines that circumstances prior to
the date on which you ceased to be employed by the Company and its Subsidiaries
for any reason constituted grounds for an involuntary termination constituting
Circumstances of Forfeiture.
(b)If your employment terminates by reason of Retirement or Disability or for
reasons other than for Circumstances of Forfeiture, then unless accelerated as
provided in Section 8, your unvested right to receive shares of Stock hereunder
shall continue to vest in accordance with the vesting schedule detailed in your
Statement and subject to the terms and conditions of this Agreement.
(c)For purposes hereof:
(i)“Circumstances of Forfeiture” means the termination of your employment with
the Company and its Subsidiaries either (A) voluntarily (other than (x)
Retirement or (y) for Good Reason on or prior to the first anniversary of a
Change in Control (each as defined in the Plan)) or (B) involuntarily for
reasons determined by the Company or the relevant Subsidiary in its sole
discretion to constitute “gross misconduct” (including while you are Retirement
eligible).
(ii)“Retirement” means your attainment of age 55 and completion of 5 years of
service with the Company and its Subsidiaries.
(iii)“Disability” means (A) your inability to engage in any substantially
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in your death or can be expected to
last for a continuous period of not less than 12 months (an “impairment”) or (B)
if you, as a result of the impairment described in subparagraph (A), receive
income replacement benefits for a period of not less than 3 months under a plan
of the Company or a Subsidiary.
5.
Malus-Based Forfeiture.

Any amount remaining to be paid in respect of this Award may, in the sole
discretion of the Administrator, be reduced or cancelled, in the event that it
is determined by the Administrator, in its sole discretion, that your actions
exposed the Business to inappropriate risk or risks (including where you failed
to timely identify, analyze, assess or raise concerns about such risk or risks,
including in a supervisory capacity, where it was reasonable to expect you to do
so), and such exposure has resulted or could reasonably be expected to result in
a material loss or losses that are or would be substantial in relation to the
revenues, capital and overall risk tolerance of the Business. The Business shall
mean State Street Corporation, together with its direct and indirect
subsidiaries on a consolidated basis (“State Street”), or, to the extent you
devote substantially all of your business time to a particular business unit
(e.g., Global Services Americas, Global Services International, State Street
Global Advisors, State Street Global Markets, State Street Global Exchange or
State Street Sector Solutions) or business division (e.g., Alternative
Investment Solutions, Securities Lending, etc.), Business shall refer to such
business unit or business division.


6.
Identified Staff Malus-Based Forfeiture and Clawback.

(a) In the event the Company or any Subsidiary notifies you at any time before
or after this Award is made that you have been designated Identified Staff for
purposes of the United Kingdom Prudential Regulatory Authority Remuneration
Code, you acknowledge and agree that this Award is subject to the provisions of
this Section 6 for a period of seven (7) years from the date this Award is
granted. By accepting this Award on the Website, you consent to making a payment
to the Employer in the event of a PRA Clawback.


(b) If the Company determines that a PRA Forfeiture Event has occurred it may
elect to reduce or cancel all




--------------------------------------------------------------------------------




or part of any amount remaining to be paid in respect of this Award (“PRA
Malus-Based Forfeiture”).


(c) If the Company determines that a PRA Clawback Event has occurred it may
require the repayment by you of (or otherwise seek to recover from you) all or
part of any compensation paid to you in respect of this Award (“PRA Clawback”).


(d) The Company may produce guidelines from time to time in respect of its
operation of the provisions of this Section 6. The Company intends to apply such
guidelines in deciding whether and when to effect any reduction, cancellation or
recovery of compensation but, in the event of any inconsistency between the
provisions of this Section 6 and any such guidelines, this Section 6 shall
prevail. Such guidelines do not form part of any employee’s contract of
employment, and the Company may amend such guidelines and their application at
any time.


(e) For the purposes of this Section 6:


(i) A “PRA Forfeiture Event” means a determination by the Company, in its sole
discretion, that (A) there is reasonable evidence of employee misbehavior or
material error; or (B) the Company, one of its Subsidiaries or a relevant
business unit has suffered a material downturn in its financial performance; or
(C) the Company, one of its Subsidiaries or a relevant business unit has
suffered a material failure of risk management.


(ii) A “PRA Clawback Event” means a determination by the Company, in its sole
discretion, that either (A) there is reasonable evidence of employee misbehavior
or material error or (B) the Company, one of its Subsidiaries or a relevant
business unit has suffered a material failure of risk management.


7.
Management Committee Forfeiture and Clawback.

(a)If you are a member of the State Street Corporation Management Committee
(“Management Committee”) at the time this Award is made, any amount remaining to
be paid in respect of this Award may, in the sole discretion of the
Administrator, be reduced or cancelled, in whole or in part, in the event that
it is determined by the Administrator, in its sole discretion, that:
(i)you engaged in fraud, gross negligence or any misconduct that was materially
detrimental to the interests or business reputation of the Company or any of its
businesses; or
(ii)as a result of a material financial restatement by State Street contained in
a filing with the Securities and Exchange Commission, or miscalculation or
inaccuracy in the determination of performance metrics, financial results or
other criteria used in determining the amount of this Award, you would have
received a smaller or no Award hereunder.
(b)If you are a member of the Management Committee at the time this Award is
made, this Award also is subject to compensation recovery as provided herein.
Upon the occurrence of an MC Clawback Event within three (3) years after the
date of grant of this Award, the Administrator may, in its sole discretion,
determine to recover the MC Clawback Amount, in whole or in part. Following such
a determination, you agree to immediately repay such compensation, but in no
event later than sixty (60) days following such determination, in the form of
any shares of Stock delivered to you previously by the Company or cash (or a
combination of such shares and cash). For purposes of calculating the value of
both (i) the amount of the MC Clawback Amount determined by the Administrator to
be recovered and (ii) the amount of such compensation repaid, shares of Stock
will be valued in an amount equal to the market value of the Deferred Shares
delivered to you under this Award by the Company as determined at the time of
such delivery. To the extent not prohibited by applicable law and subject to
Section 13 (if applicable), if you fail to comply with any requirement to repay
compensation under this Section 7(b), the Administrator may determine, in its
sole discretion, in addition to any other remedies available to the Company,
that you will satisfy your repayment obligation through an offset to any future
payments owed by the Company or any of its Subsidiaries to you.
(c)For purposes of this Section 7:
(i)“MC Clawback Event” means a determination by the Administrator, in its sole
discretion, with respect to any event or series of related events that you
engaged in fraud or willful misconduct that directly resulted in either (A)
financial or reputational harm that is material to State Street and resulted in
the termination of your employment for Cause (as defined in the Plan) by the
Company and its Subsidiaries (or, following a cessation of your employment for
any other reason, circumstances constituting grounds for such termination for
Cause) or (B) a material financial restatement by State Street contained in a
filing with the Securities and Exchange Commission. For the avoidance of doubt
and as applicable, an MC Clawback Event includes any




--------------------------------------------------------------------------------




determination by the Administrator that is based on circumstances prior to the
date on which you cease to be employed by the Company and its Subsidiaries for
any reason, even if the determination by the Administrator occurs after such
cessation of employment.
(ii)“MC Clawback Amount” means (A) with respect to an MC Clawback Event
described in Section 7(c)(i)(A), the value of the Deferred Shares, if any, that
were delivered to you under this Award by the Company during the period of three
(3) years immediately prior to such MC Clawback Event or (B) with respect to an
MC Clawback Event described in Section 7(c)(i)(B), the value of the Deferred
Shares, if any, that were delivered to you under this Award by the Company (x)
during the period of three (3) years immediately prior to the date such
financial restatement is contained in a filing with the Securities and Exchange
Commission and (y) that represents an amount that, in the sole discretion of the
Administrator, exceeds the amount you would have been awarded under this Award
had the financial statements of State Street been accurate (reduced, in the case
of both of the immediately preceding clauses (A) and (B), by any portion of this
Award that was previously recovered by the Company under Section 7(b)).
8.
Acceleration of Vesting upon Certain Events.

(a)Notwithstanding anything in this Agreement to the contrary, if you die while
employed by the Company or any of its Subsidiaries, or in the event that you die
after your employment has terminated for a reason permitting continued vesting
pursuant to subparagraph 4(b) above, the Deferred Shares shall become fully
vested on the date of your death and the Company will issue and pay to your
beneficiary (designated in accordance with the terms of the Plan) within 60 days
of your death any shares of Stock under this Award that you had not otherwise
had a right to receive prior to your death. In addition, Sections 5, 6 and 7 of
this Agreement shall cease to apply upon your death at any time provided,
however, if a PRA Clawback Event or an MC Clawback Event has occurred pursuant
to Section 6 or 7, respectively, prior to your death, any amount that the
Administrator has made a determination to recover under either such Section
shall continue to be payable to the Company.
(b)Notwithstanding anything in this Agreement to the contrary, if your
employment with the Company and its Subsidiaries is terminated by the Company or
the applicable Subsidiary without Cause (as defined in the Plan), by you for
Good Reason (as defined in the Plan) or on account of your Retirement, in each
case, on or prior to the first anniversary of a Change in Control as defined in
the Plan (and provided that such Change in Control constitutes a “change in
control event” as that term is defined under Section 409A of the Internal
Revenue Code of 1986, as amended, (“Code”) and Treasury Regulations
1.409A-3(i)(5)) prior to the full settlement of your Award, this Award shall
become fully vested on the date of such termination and the Company will
promptly issue and pay to you within 30 days of such termination any shares
under this Award that you had not otherwise had a right to receive prior to such
termination. For purposes of this Section 8(b), termination of employment shall
mean a “separation from service” as determined in accordance with Treasury
Regulation Section 1.409A-1(h).
9.
Withholding.

Regardless of any action the Company or the Employer takes with respect to any
or all income tax (including U.S. federal, state and local taxes and/or non-U.S.
taxes), social insurance, payroll tax, payment on account of other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due from you is and remains your
responsibility. Furthermore, neither the Company nor your Employer (a) makes any
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Award, including the grant of this Award,
the vesting of this Award and the issuance of shares of Stock in settlement, the
subsequent sale of any shares of Stock acquired upon vesting, the cancellation,
forfeiture or repayment of any shares of Stock (or cash in lieu thereof) or the
receipt of any dividends or dividend equivalents; or (b) commits to structure
the terms of the grant, vesting, settlement, cancellation, forfeiture, repayment
or any other aspect of this Award to reduce or eliminate your liability for
Tax-Related Items.
Prior to the delivery of the Stock upon the vesting of the Deferred Shares, if
any taxing jurisdiction requires withholding of Tax-Related Items, the Company
may withhold a sufficient number of whole shares of Stock otherwise issuable
upon the vesting of this Award that have an aggregate fair market value
sufficient to pay the minimum Tax-Related Items required to be withheld with
respect to this Award; provided, however, that the total tax withholding cannot
exceed the Employer’s minimum statutory withholding obligations (based on
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to such supplemental taxable
income). The cash equivalent of the shares of Stock withheld will be used to
settle the obligation to withhold the Tax-Related Items (determined in the
Company’s reasonable discretion). No fractional shares of Stock will be withheld
or issued pursuant to the grant of the Deferred Shares and the issuance of Stock
hereunder. Alternatively, the Company and/or your Employer may, in its
discretion, withhold any amount necessary to pay the Tax-Related Items from your
salary or other amounts payable to you, with no withholding in shares of Stock.
In the event the withholding requirements are not satisfied through the
withholding of shares of Stock or through your salary or other amounts payable
to you, no shares




--------------------------------------------------------------------------------




of Stock will be issued upon vesting of this Award unless and until satisfactory
arrangements (as determined by the Company or your Employer) have been made by
you with respect to the payment of any Tax-Related Items which the Company or
your Employer determines, in its sole discretion, must be withheld or collected
with respect to such Award. By accepting this Award, you expressly consent to
the withholding of shares of Stock and/or cash as provided for hereunder. All
other Tax-Related Items related to this Award and any Stock delivered in payment
thereof, including the extent to which the Company or your Employer does not
so-withhold shares of Stock and/or cash, are your sole responsibility.
10.
Changes in Capitalization or Corporate Structure.

The number and kind of Deferred Shares subject to this Award, and the number and
kind of shares of Stock to be paid in satisfaction of the Company’s obligations
hereunder, shall be subject to adjustment in accordance with Section 7(b) of the
Plan.
11.
Employee Rights.

Nothing in this Award shall be construed to guarantee you any right of
employment with the Company or any Subsidiary or to limit the discretion of any
of them to terminate your employment at any time, with or without cause.
12.
Non-Transferability, Etc.

This Award shall not be transferable other than (1) by will or the laws of
descent and distribution or (2) pursuant to the terms of a court-approved
domestic relations order, official marital settlement agreement or other divorce
or settlement instrument satisfactory to the Company in its sole discretion. In
the case of transfer pursuant to (2) above, this Award shall remain subject to
all the terms and conditions contained in the Plan and this Agreement, including
vesting and forfeiture conditions. Any attempt by you (or in the case of your
death, by your beneficiary) to assign or transfer this Award, either voluntarily
or involuntarily, contrary to the provisions hereof, shall be null, void and
without effect and shall render this Award itself null and void.
13.
Compliance with Section 409A of the Code.

(a)    The provisions of this Award are intended to be exempt from, or compliant
with, Section 409A of the Code, and shall be construed and interpreted
consistently therewith. Notwithstanding the foregoing, neither the Company nor
any Subsidiary shall have any liability to you or to any other person if this
Award is not so exempt or compliant.
(b)    If and to the extent (i) any portion of any payment, compensation or
other benefit provided to you pursuant to the Plan in connection with your
employment termination constitutes “nonqualified deferred compensation” within
the meaning of Section 409A of the Code and (ii) you are a specified employee as
defined in Section 409A(a)(2)(B)(i) of the Code, in each case as determined by
the Company in accordance with its procedures, by which determinations you
(through accepting this Award) agree that you are bound, such portion of the
payment, compensation or other benefit shall not be paid before the day that is
six months plus one day after the date of “separation from service” (as
determined under Section 409A of the Code) (“New Payment Date”), except as
Section 409A of the Code may then permit. The aggregate of any payments that
otherwise would have been paid to you during the period between the date of
separation from service and the New Payment Date shall be paid to you in a lump
sum on such New Payment Date, and any remaining payments will be paid on their
original schedule.
14.
Entire Agreement.

The Plan and this Agreement constitute the complete understanding and agreement
between the parties to this Agreement with respect to this Award, and supersede
and cancel any previous oral or written discussions, agreements or
representations regarding this Award or the Deferred Shares; provided, however,
that any conditions to the receipt and retention of this Award or the payment of
the Deferred Shares contained in any prior written document describing this
Award to you shall remain in full force and effect in accordance with their
terms.
15.
Miscellaneous.

(a)The grant of this Award is a one-time benefit and does not create any
contractual or other right to receive an award, compensation or benefits in lieu
of an award in the future.
(b)Sections 4, 5, 6 and 7 of this Agreement are intended to comply with and meet
the requirements of applicable law and related implementing regulations
regarding incentive compensation and will be interpreted and administered
accordingly as well as in accordance with any implementing policies and
practices of the Company or its relevant Subsidiaries in effect from time to
time. In making determinations under such Sections, the Company, the relevant
Subsidiary or the Administrator, as applicable, may take into account, in its
sole discretion, all factors that it




--------------------------------------------------------------------------------




deems appropriate or relevant. Furthermore, the Company, the relevant Subsidiary
or the Administrator may, as applicable, take any and all actions it deems
necessary or appropriate in its sole discretion, as permitted by applicable law,
to implement the intent of Sections 4, 5, 6 and 7, including suspension of
vesting and payment pending an investigation or the determination by the
Company, the relevant Subsidiary or the Administrator, as applicable. Each such
Section is without prejudice to the provisions of the other Sections, and the
Company, the relevant Subsidiary or the Administrator, as applicable, may elect
or be required to apply any or all of the provisions of Sections 4, 5, 6 and 7
to this Award.
(c)The Company reserves the right to impose other requirements on this Award,
any shares of Stock acquired pursuant to this Award, and your participation in
the Plan, to the extent the Company determines, in its sole discretion, that
such other requirements are necessary or advisable in order to comply with
applicable laws or regulations or to facilitate the administration of the Plan.
Such requirements may include (but are not limited to) requiring you to sign any
agreements or undertakings that may be necessary to accomplish the foregoing.
(d)Your participation in the Plan is voluntary. The value of this Award is an
extraordinary item of compensation, and this Award is not part of your normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension, or
retirement benefits or similar payments.
(e)The Company or any of its Subsidiaries may, in its sole discretion, decide to
deliver any documents related to this Award by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system, including the
Website, established and maintained by the Company, any of its Subsidiaries,
Equity Administrator or another party designated by the Company.
(f)By accepting this Award electronically, (i) you will be deemed to have
acknowledged and agreed that you are bound by the terms of this Agreement and
the Plan and that you and this Award are subject to all of the rights, power and
discretion of the Company, its Subsidiaries and the Administrator set forth in
this Agreement and the Plan; and (ii) this Award is deemed accepted by the
Company and the Company shall be deemed to be bound by the terms of this
Agreement.
(g)You acknowledge and agree that it is your express intent that this Agreement,
the Plan and all other documents, notices and legal proceedings entered into,
given or instituted pursuant to this Award, be drawn up in English. If you have
received the Agreement, the Plan or any other documents related to this Award
translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
will control.
(h)Notwithstanding any provisions of this Agreement to the contrary, this Award
shall be subject to any special terms and conditions for your country of
residence (and country of employment, if different), as may be set forth in an
applicable Addendum to the Agreement. Further, if you transfer residence and/or
employment to another country reflected in an Addendum to the Agreement, the
special terms and conditions for such country will apply to you to the extent
the Company or the relevant Subsidiary determines, in its sole discretion, that
the application of such terms are necessary or advisable in order to comply with
applicable laws or regulations or to facilitate administration of the Plan. Any
such Addendum is hereby incorporated into, and forms a part of, this Agreement.
(i)No individual acting as a director, officer, employee or agent of the Company
or any of its Subsidiaries will be liable to you or any other person for any
action, including any Award forfeiture, Award recovery or other discretionary
action taken pursuant to this Agreement or any related implementing policy or
procedure of the Company.
(j)This Agreement, including Appendix A, shall be subject to and governed by the
laws of the Commonwealth of Massachusetts, without regard to that commonwealth’s
conflicts of law principles.

--------------------------------------------------------------------------------









--------------------------------------------------------------------------------




[letterheada01.jpg]
APPENDIX A
    


In consideration of the opportunity to participate in the Plan and the granting
to you of an Award under the Plan, you expressly agree to comply with the terms
and conditions of this Appendix A, irrespective of whether or not any amount has
been forfeited, paid, delivered or repaid, under this Award at any time,
including the time you separate from service with the Company and its
Subsidiaries. In addition, your eligibility to participate in the Plan in the
future, including any potential future grants of awards under the Plan (or any
successor equity incentive plan of the Company), is subject to and conditioned
on your compliance with the terms and conditions of this Appendix A. All terms
used herein shall have the meaning given to them in the Plan, except as
otherwise expressly provided herein.
I.Confidentiality. You acknowledge that you have access to Confidential
Information which is not generally known or made available to the general public
and that such Confidential Information is the property of the Company, its
Subsidiaries or its or their licensors, suppliers or customers. You agree
specifically as follows, in each case whether during your employment or
following the termination thereof:
(a)You will always preserve as confidential all Confidential Information, and
will never use it for your own benefit or for the benefit of others; this
includes that you will not use the knowledge of activities or positions in
clients’ securities portfolio accounts or cash accounts for your own personal
gain or for the gain of others.
(b)You will not disclose, divulge, or communicate Confidential Information to
any unauthorized person, business or corporation during or after the termination
of your employment with the Company and its Subsidiaries. You will use your best
efforts and exercise due diligence to protect, to not disclose and to keep as
confidential all Confidential Information.
(c)You will not initiate or facilitate any unauthorized attempts to intercept
data in transmission or attempt entry into data systems or files. You will not
intentionally affect the integrity of any data or systems of the Company or any
of its Subsidiaries through the introduction of unauthorized code or data, or
through unauthorized deletion or addition. You will abide by all applicable
Corporate Information Security procedures.
(d)Upon the earlier of request or termination of employment, you agree to return
to the Company or the relevant Subsidiaries, or if so directed by the Company or
the relevant Subsidiaries, destroy any and all copies of materials in your
possession containing Confidential Information.
The terms of this Appendix A do not apply to any information which is previously
known to you without an obligation of confidence or without breach of this
Appendix A, is publicly disclosed (other than by a violation by you of the terms
of this Appendix A) either prior to or subsequent to your receipt of such
information, or is rightfully received by you from a third party without
obligation of confidence and other than in relation to your employment with the
Company or any of its Subsidiaries.
II.Assignment and Disclosure. You acknowledge that in the course of your
employment you assigned or will assign all of your rights, title and interest in
any work performed by you and all deliverables and products created by you or
jointly by you and any other party to your Employer, including any track record
you may have as investment manager or fund manager. You will not pursue any
ownership or other interest in such work product or deliverables including any
rights as to copyright, trademark or patent.
(a)You will disclose promptly and in writing to the Company or your Employer all
inventions and creative works, whether or not patentable or copyrightable,
conceived or created solely or jointly by you during the period of your
employment which relate to State Street’s business, and you hereby assign and
agree to assign all of your interest in them to your Employer. You will execute
all papers, at the Company’s or your Employer’s expense, which the Company or
your Employer shall deem necessary to apply for and obtain domestic and foreign
patents, copyright and other registrations, and to protect and enforce the
Company’s or any of its Subsidiaries’ interest in them.
(b)These obligations shall continue beyond the period of your employment with
respect to inventions or creations conceived or made by you during the period of
your employment.
III.Non-Solicitation. If you hold a position title of Vice President or higher,
you understand, acknowledge and agree that during your employment and for a
period of six (6) months from the date of termination of your employment you
will not, without the prior written consent of the Company or your Employer:




--------------------------------------------------------------------------------




(a)solicit, directly or indirectly (other than through a general solicitation of
employment not specifically directed to employees of the Company or any of its
Subsidiaries), the employment of, hire or employ, recruit, or in any way assist
another in soliciting or recruiting the employment of, or otherwise induce the
termination of the employment of, any person who then or within the preceding
twelve (12) months was an officer of the Company or any of its Subsidiaries
(excluding any such officer whose employment was involuntarily terminated); or
(b)engage in the Solicitation of Business from any Client on behalf of any
person or entity other than the Company or any of its Subsidiaries.
Section (a) above shall be deemed to exclude the words “hire or employ” if your
work location is in California or New York, and shall be construed and
administered accordingly.
For purposes of this Section III, “officer” shall include any person holding a
position title of Assistant Vice President or SSgA Principal 4 or higher.
Notwithstanding the foregoing, this Section III shall be inapplicable following
a Change in Control as defined in the Plan.
IV.Notice Period Upon Resignation. If you hold a position title of Managing
Director or higher, you agree to the notice provisions in this Section IV. In
order to permit the Company and its Subsidiaries to safeguard their business
interests and goodwill in the event of your resignation from employment,
including by arranging to transition your duties and any client responsibilities
or relationships in an orderly manner or, if necessary, to hire a replacement
for you, you agree as follows:
(a)You agree to give your Employer 60 days’ notice (“Notice Period”) before
terminating your employment with your Employer for any reason. Your compliance
during the Notice Period with (i) Section III of this Appendix A, (ii) a
post-employment non-solicitation or non-competition provision contained in any
other agreement you entered into with the Company or any of its Subsidiaries or
(iii) any other post-employment non-solicitation or non-competition covenant
otherwise imposed as a condition precedent to the receipt of compensation or
benefits under other awards, plans or arrangements of the Company or any of its
Subsidiaries, in each case will be applied towards satisfaction of the
restriction period in Section III or in such other agreement or restrictive
covenant.
(b)During the Notice Period, you agree to cooperate with the Company and its
Subsidiaries and to provide the Company and its Subsidiaries with any requested
information to assist the Company and its Subsidiaries with transitioning your
duties, accomplishing the Company’s and its Subsidiaries’ business, and/or
preserving its or their client relationships. In its sole discretion, during the
Notice Period, the Company or your Employer may either ask you to continue
performing your regular duties or may place you on a partial or complete leave
of absence and relieve you of some or all of your duties and responsibilities.
In these circumstances, you shall remain an employee of your Employer at all
times, shall continue to receive your regular salary and benefits (although you
will not be eligible for any new incentive compensation awards) and the
Company’s and the relevant Subsidiaries’ corporate and other policies will
continue to apply to you.
(c)You agree that should you breach this Section IV and fail to provide notice
as required herein, in addition to remedies under law, the Company or the
relevant Subsidiaries shall be entitled to seek injunctive relief restricting
you from employment for a period equal to the period for which notice of
resignation was required but not provided.
(d)In its sole discretion, at any time during the Notice Period, the Company or
your Employer may release you from your obligations under this Section IV, and
allow for the immediate termination of your employment, subject to your
obligations under the other Sections of this Appendix A.
Any termination of your employment pursuant to this Section IV, including by the
Company or your Employer during the Notice Period as provided in paragraph (d),
will be a voluntary termination constituting Circumstances of Forfeiture for
purposes of this Agreement.
Notwithstanding the foregoing, if you hold the position title of Executive Vice
President, this Section IV shall not apply in the event you terminate your
employment for Good Reason on or prior to the first anniversary of a Change in
Control (each as defined in the Plan).
V.Definitions. For the purpose of this Appendix A, the following terms are
defined as follows:
(a)“Client” means a present or former customer or client of the Company or any
of its Subsidiaries with whom you have had, or with whom persons you have
supervised have had, substantive and recurring personal contact during your
employment with the Company or any of its Subsidiaries. A former customer or
client means a customer or client for which the Company or any of its
Subsidiaries stopped providing all services




--------------------------------------------------------------------------------




within twelve months prior to the date your employment with your Employer ends.
(b)“Confidential Information” includes but is not limited to all trade secrets,
trade knowledge, systems, software, code, data documentation, files, formulas,
processes, programs, training aids, printed materials, methods, books, records,
client files, policies and procedures, client and prospect lists, employee data
and other information relating to the operations of the Company or any of its
Subsidiaries and to its or any of their customers, and any and all discoveries,
inventions or improvements thereof made or conceived by you or others for the
Company or any of its Subsidiaries whether or not patented or copyrighted, as
well as cash and securities account transactions and position records of
clients, regardless of whether such information is stamped “confidential.”
(c) “Solicitation of Business” means the attempt through direct or indirect
contact by you or by any other person or entity with your assistance to induce a
Client to:
(i)transfer the Client’s business from the Company or any of its Subsidiaries to
any other person or entity;
(ii)cease or curtail the Client’s business with the Company or any of its
Subsidiaries; or
(iii)divert a business opportunity from the Company or any of its Subsidiaries
to any other person or entity, which business or business opportunity concerns
or relates to the business with which you were actively connected during your
employment with the Company or any of its Subsidiaries.
(d)“Subsidiaries” means any entity controlling, controlled by or under common
control with the Company, including direct and indirect subsidiaries.
VI.Post-Employment Cooperation. You agree that, following the termination of
your employment with the Company and its Subsidiaries, you will reasonably
cooperate with the Company or the relevant Subsidiary with respect to any
matters arising during or related to your employment, including but not limited
to reasonable cooperation in connection with any litigation, governmental
investigation, or regulatory or other proceeding (even if such litigation,
governmental investigation, or regulatory or other proceeding arises following
the date of this Award to which this Appendix A is appended or following the
termination of your employment). The Company or any of its Subsidiaries shall
reimburse you for any reasonable out-of-pocket and properly documented expenses
you incur in connection with such cooperation.
VII.Non-Disparagement. You agree that during your employment and following the
termination thereof you shall not make any false, disparaging, or derogatory
statements to any media outlet (including Internet-based chat rooms, message
boards, any and all social media, and/or web pages), industry groups, financial
institutions, or to any current, former or prospective employees, consultants,
clients, or customers of the Company or its Subsidiaries regarding the Company,
its Subsidiaries or any of their respective directors, officers, employees,
agents, or representatives, or about the business affairs and financial
condition of State Street or any of its Subsidiaries.
VIII.Enforcement. You acknowledge and agree that the provisions contained in
this Appendix A are necessary to the protection of, among other things, the
Company’s and its Subsidiaries’ proprietary information, trade secrets and good
will, and are material and integral to the undertakings of the Company under
this Award to which this Appendix A is appended. You further agree that the
Company and its Subsidiaries will be irreparably harmed in the event such
provisions are not performed in accordance with their specific terms or are
otherwise breached. Accordingly, if you fail to comply with such provisions, the
Company or any of its Subsidiaries shall be entitled to preliminary or permanent
injunctive or other equitable relief or remedy without the need to post bond,
and to recover their reasonable attorney’s fees and costs incurred in securing
such relief, in addition to, and not in lieu of, any other relief or remedy at
law to which it or they may be entitled.
IX.No Waiver. No delay by the Company or any of its Subsidiaries in exercising
any right under this Appendix A shall operate as a waiver of that right or of
any other right. Any waiver or consent as to any of the provisions herein
provided by the Company or any of its Subsidiaries must be in writing, is
effective only in that instance, and may not be construed as a broader waiver of
rights or as a bar to enforcement of the provision(s) at issue on any other
occasion.
X.Relationship to Other Agreements. This Appendix A supplements and does not
limit, amend or replace any other obligations you may have under applicable law
or any other agreement or understanding you may have with the Company or any of
its Subsidiaries or pursuant to the applicable policies of the Company or any of
its Subsidiaries, whether such additional obligations have been agreed to in the
past, or are agreed to in the future.
XI.Interpretation of Business Protections. The representations and agreements
made by you in paragraphs (I) - (VIII) above shall be construed and interpreted
in any judicial or other adjudicatory proceeding to permit their enforcement to
the maximum extent permitted by law, and each of the provisions to this Appendix
A is severable and independently enforceable without reference to the
enforcement of any other provision. If any restriction set forth in




--------------------------------------------------------------------------------




this Appendix A is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable.
XII.Assignment. Except as provided otherwise herein, this Appendix A shall be
binding upon and inure to the benefit of both parties and their respective
successors and assigns, including any person or entity which acquires the
Company or its assets or business; provided, however, that your obligations are
personal and may not be assigned by you.
XIII.Electronic Acceptance. By accepting this Award electronically, you will be
deemed to have acknowledged and agreed that you are bound by the terms of this
Appendix A, and it shall be deemed to have been accepted by the Company.








--------------------------------------------------------------------------------




STATE STREET CORPORATION
2006 Equity Incentive Plan
2015 Restricted Stock Unit Award Agreement with Performance Criteria


Subject to your acceptance of the terms set forth in this agreement
(“Agreement”), State Street Corporation (“Company”), has awarded you, under the
Company’s 2006 Equity Incentive Plan, as amended (“Plan”), and pursuant to this
Agreement and the terms set forth herein (“Award”), a contingent right to
receive the number of shares of Stock (the right to receive such Stock,
“Restricted Stock Units”) as set forth in the information pertaining to this
Award on the website (“Website”) maintained by the Equity Administrator
(Fidelity or another party designated by the Company) (“Statement”). Copies of
the Plan and of the Company’s U.S. Prospectus are located on the Website for
your reference, and your acceptance of this Award constitutes your
acknowledgement that you have read and understood the Plan and such Prospectus.
The provisions of the Plan are incorporated herein by reference, and all terms
used herein shall have the meaning given to them in the Plan, except as
otherwise expressly provided herein. In the event of any conflict between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan shall control.
1.
Grant of Restricted Stock Units.

To be entitled to any payment under this Award, you must accept your Award and
in so doing agree to comply with the terms and conditions of this Agreement and
Appendix A (which is incorporated into, and forms a material and integral part
of, this Agreement). Failure to accept this Award within 60 days following the
posting of this Agreement on the Website will result in forfeiture of this
Award.2 Subject to the terms and conditions of this Agreement, your Restricted
Stock Units shall vest on the vesting and payment date described in Section 2.
The term “vest” as used herein means the lapsing of certain (but not all)
restrictions described herein and in the Plan with respect to one or more
Restricted Stock Units. To vest in all or any portion of this Award, you must be
continuously employed with the Company or any Subsidiary from and after the date
hereof and until (and including) the vesting and payment date described in
Section 2, except as otherwise provided herein.
This Award is subject to any forfeiture, compensation recovery or similar
requirements under applicable law and related implementing regulations and
related implementing policies and practices of the Company or its relevant
Subsidiaries in effect from time to time. In the event that under any applicable
law or related implementing regulations, the Administrator is required to reduce
or cancel any amount remaining to be paid, or to recover any amount previously
paid, with respect to this Award, or to otherwise impose or apply restrictions
on this Award or shares of Stock subject hereto, it shall, in its sole
discretion, be authorized to do so.
2.
Performance Targets; Administrator Certification; Form of Payment.

Whether your Award will be paid and in what amounts will depend on achievement
of average GAAP return on average common shareholders’ equity (“ROE”) as
described in the attached Exhibit I (which is incorporated into, and forms a
material and integral part of, this Agreement) during the three (3) calendar
years commencing on January 1, 2015 and ending on December 31, 2017
(“Performance Period”) and the other terms and conditions as set forth herein.
Payment under this Award will only be made if the Administrator certifies,
following the close of the Performance Period, that the pre-established
threshold performance targets have been met or exceeded, and then only to the
extent of the level of performance so certified as having been achieved.
Any portion of this Award earned by reason of the Administrator’s certification
as described above will vest and be paid in Stock to you (or your beneficiary,
in the case of your death) in one single installment between February 15 and
March 15 of the calendar year beginning after the end of the Performance Period.
The total number of shares of Stock to be paid will be determined by multiplying
the number of Restricted Stock Units referred to in your Statement by the Total
Vesting Percentage. For this purpose, “Total Vesting Percentage” means the
vesting percentage achieved for the ROE performance target for the Performance
Period, as provided in Exhibit I and certified by the Administrator.
5.
Identified Staff Holding Requirement.

Notwithstanding anything herein to the contrary, you agree and covenant that, as
a condition to the receipt of this Award and the payment of the Restricted Stock
Units hereunder, in the event the Company or any Subsidiary notifies you at any
time before or after this Award is made (but before it has vested) that you have
been designated Identified Staff for purposes of Capital Requirements Directives
III or IV (or any implementing or successor rule or regulation, including the
rules and regulations of the United Kingdom Financial Conduct Authority or
Prudential Regulatory Authority (“PRA”)), you will not sell or otherwise
transfer any shares of Stock subject to this Award until the date that is at
least
2 For purposes of clarity the 60 day period shall run from date of delivery of
your Statement. Should the end of this period fall on a non-business day this
period shall extend until the next succeeding business day.




--------------------------------------------------------------------------------




six months and one day after the vesting date of such shares (“Release Date”),
except that (1) you shall be permitted to sell, prior to the Release Date, a
number of shares of Stock sufficient to pay applicable tax and social security
withholding, if any, with respect to such vesting (or, alternatively, if your
Employer withholds such shares pursuant to Section 14 of this Agreement, the
requirements in this Section 3 not to sell or otherwise transfer any shares
shall only apply to the number of such shares delivered to you (i.e., after such
withholding of shares)), (2) transfers by will or pursuant to the laws of
descent or distribution are permitted and (3) this holding requirement shall not
apply to such portion of the shares, if any, as was awarded with respect to a
period of time, as determined by the Company in its discretion, during which you
were not subject to such holding requirement.  Any attempt by you (or in the
case of your death, by your beneficiary) to assign or transfer shares of Stock
subject to this Award, either voluntarily or involuntarily, contrary to the
provisions hereof, shall be null and void and without effect.  The Company may,
in its sole discretion, impose restrictions on the assignment or transfer of
shares of Stock consistent with the provisions hereof, including, without
limitation, by or through the transfer agent for such shares or by means of
legending Stock certificates or otherwise.
4.
Non - Transferability, Etc.

This Award shall not be transferable other than (1) by will or the laws of
descent and distribution or (2) pursuant to the terms of a court-approved
domestic relations order, official marital settlement agreement or other divorce
or settlement instrument satisfactory to the Company in its sole discretion. In
the case of transfer pursuant to (2) above, this Award shall remain subject to
all the terms and conditions contained in the Plan and this Agreement, including
vesting and forfeiture conditions. Any attempt by you (or in the case of your
death, by your beneficiary) to assign or transfer this Award, either voluntarily
or involuntarily, contrary to the provisions hereof, shall be null, void and
without effect and shall render this Award itself null and void.
5.
General Circumstances of Forfeiture.

(a)No amount shall be paid in respect of this Award in the event (i) you cease
to be employed by the Company and its Subsidiaries due to Circumstances of
Forfeiture or (ii) the Company or the Subsidiary that employs you (“Employer”),
in its sole discretion, determines that circumstances prior to the date on which
you ceased to be employed by the Company and its Subsidiaries for any reason
constituted grounds for an involuntary termination constituting Circumstances of
Forfeiture. If your employment with the Company and its Subsidiaries ceases by
reason of Retirement, Disability, death, or any reason other than for
Circumstances of Forfeiture, then you shall be eligible to receive a payment
under this Award subject to the certification of the Administrator in accordance
with Section 2, and subject to the terms and conditions of this Agreement.
Unless accelerated as provided in Section 9, any amount payable pursuant to this
Section 5 shall be paid in accordance with Section 2.
(b)For purposes hereof:
(i)“Retirement” means your attainment of age 55 and completion of 5 years of
service with the Company and its Subsidiaries.
(ii)“Disability” means (A) your inability to engage in any substantially gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in your death or can be expected to last for a
continuous period of not less than 12 months (an “impairment”) or (B) if you, as
a result of the impairment described in subparagraph (A), receive income
replacement benefits for a period of not less than 3 months under a plan of the
Company or a Subsidiary.
(iii)“Circumstances of Forfeiture” means the termination of your employment with
the Company and its Subsidiaries either (A) voluntarily (other than (x)
Retirement or (y) for Good Reason on or prior to the first anniversary of a
Change in Control (each as defined in the Plan)) or (B) involuntarily for
reasons determined by the Company or the relevant Subsidiary in its sole
discretion to constitute “gross misconduct” (including while you are Retirement
eligible).
6.Malus-Based Forfeiture.
Any amount remaining to be paid in respect of this Award may, in the sole
discretion of the Administrator, be reduced or cancelled, in the event that it
is determined by the Administrator, in its sole discretion, that your actions
exposed the Business to inappropriate risk or risks (including where you failed
to timely identify, analyze, assess or raise concerns about such risk or risks,
including in a supervisory capacity, where it was reasonable to expect you to do
so), and such exposure has resulted or could reasonably be expected to result in
a material loss or losses that are or would be substantial in relation to the
revenues, capital and overall risk tolerance of the Business. The Business shall
mean State Street Corporation, together with its direct and indirect
subsidiaries on a consolidated basis (“State Street”), or, to the extent you
devote substantially all of your business time to a particular business unit
(e.g., Global Services Americas, Global Services International, State Street
Global Advisors, State Street Global Markets, State Street Global




--------------------------------------------------------------------------------




Exchange or State Street Sector Solutions) or business division (e.g.,
Alternative Investment Solutions, Securities Lending, etc.), Business shall
refer to such business unit or business division.




7.
Identified Staff Malus-Based Forfeiture and Clawback.



(a) In the event the Company or any Subsidiary notifies you at any time before
or after this Award is made that you have been designated Identified Staff for
purposes of the United Kingdom Prudential Regulatory Authority Remuneration
Code, you acknowledge and agree that this Award is subject to the provisions of
this Section 7 for a period of seven (7) years from the date this Award is
granted. By accepting this Award on the Website, you consent to making a payment
to the Employer in the event of a PRA Clawback.


(b) If the Company determines that a PRA Forfeiture Event has occurred it may
elect to reduce or cancel all or part of any amount remaining to be paid in
respect of this Award (“PRA Malus-Based Forfeiture”).


(c) If the Company determines that a PRA Clawback Event has occurred it may
require the repayment by you of (or otherwise seek to recover from you) all or
part of any compensation paid to you in respect of this Award (“PRA Clawback”).


(d) The Company may produce guidelines from time to time in respect of its
operation of the provisions of this Section 7. The Company intends to apply such
guidelines in deciding whether and when to effect any reduction, cancellation or
recovery of compensation but, in the event of any inconsistency between the
provisions of this Section 7 and any such guidelines, this Section 7 shall
prevail. Such guidelines do not form part of any employee’s contract of
employment, and the Company may amend such guidelines and their application at
any time.


(e) For the purposes of this Section 7:


(i) A “PRA Forfeiture Event” means a determination by the Company, in its sole
discretion, that (A) there is reasonable evidence of employee misbehavior or
material error; or (B) the Company, one of its Subsidiaries or a relevant
business unit has suffered a material downturn in its financial performance; or
(C) the Company, one of its Subsidiaries or a relevant business unit has
suffered a material failure of risk management.


(ii) A “PRA Clawback Event” means a determination by the Company, in its sole
discretion, that either (A) there is reasonable evidence of employee misbehavior
or material error or (B) the Company, one of its Subsidiaries or a relevant
business unit has suffered a material failure of risk management.
8.
Management Committee Forfeiture and Clawback.

(d)If you are a member of the State Street Corporation Management Committee
(“Management Committee”) at the time this Award is made, any amount remaining to
be paid in respect of this Award may, in the sole discretion of the
Administrator, be reduced or cancelled, in whole or in part, in the event that
it is determined by the Administrator, in its sole discretion, that:
(i)you engaged in fraud, gross negligence or any misconduct that was materially
detrimental to the interests or business reputation of the Company or any of its
businesses; or
(ii)as a result of a material financial restatement by State Street contained in
a filing with the Securities and Exchange Commission, or miscalculation or
inaccuracy in the determination of performance metrics, financial results or
other criteria used in determining the amount of this Award, you would have
received a smaller or no Award hereunder.
(e)If you are a member of the Management Committee at the time this Award is
made, this Award also is subject to compensation recovery as provided herein.
Upon the occurrence of an MC Clawback Event within four (4) years after the date
of grant of this Award, the Administrator may, in its sole discretion, determine
to recover the MC Clawback Amount, in whole or in part. Following such a
determination, you agree to immediately repay such compensation, but in no event
later than sixty (60) days following such determination, in the form of any
shares of Stock delivered to you previously by the Company or cash (or a
combination of such shares and cash). For purposes of calculating the value of
both (i) the amount of the MC Clawback Amount determined by the Administrator to
be recovered and (ii) the amount of such compensation repaid, shares of Stock
will be valued in an amount equal to the market value of the shares of Stock
delivered to you under this Award by the Company as determined at the time of




--------------------------------------------------------------------------------




such delivery. To the extent not prohibited by applicable law and subject to
Section 16 (if applicable), if you fail to comply with any requirement to repay
compensation under this Section 8(b), the Administrator may determine, in its
sole discretion, in addition to any other remedies available to the Company,
that you will satisfy your repayment obligation through an offset to any future
payments owed by the Company or any of its Subsidiaries to you.
(f)For purposes of this Section 8:
(i)“MC Clawback Event” means a determination by the Administrator, in its sole
discretion, with respect to any event or series of related events that you
engaged in fraud or willful misconduct that directly resulted in either (A)
financial or reputational harm that is material to State Street and resulted in
the termination of your employment for Cause (as defined in the Plan) by the
Company and its Subsidiaries (or, following a cessation of your employment for
any other reason, circumstances constituting grounds for such termination for
Cause) or (B) a material financial restatement by State Street contained in a
filing with the Securities and Exchange Commission. For the avoidance of doubt
and as applicable, an MC Clawback Event includes any determination by the
Administrator that is based on circumstances prior to the date on which you
cease to be employed by the Company and its Subsidiaries for any reason, even if
the determination by the Administrator occurs after such cessation of
employment.
(ii)“MC Clawback Amount” means (A) with respect to an MC Clawback Event
described in Section 8(c)(i)(A), the value of the shares of Stock, if any, that
were delivered to you under this Award by the Company prior to such MC Clawback
Event or (B) with respect to an MC Clawback Event described in Section
8(c)(i)(B), the value of the shares of Stock, if any, that were delivered to you
under this Award by the Company (x) prior to the date such financial restatement
is contained in a filing with the Securities and Exchange Commission and (y)
that represents an amount that, in the sole discretion of the Administrator,
exceeds the amount you would have been awarded under this Award had the
financial statements of State Street been accurate (reduced, in the case of both
of the immediately preceding clauses (A) and (B), by any portion of this Award
that was previously recovered by the Company under Section 8(b)).
9.
Change in Control; Acceleration of Performance Award.

(a) In the case of a Change in Control occurring (i) in 2015, the Total Vesting
Percentage shall be 100%, (ii) in 2016, the Total Vesting Percentage shall be
the simple average of the actual GAAP ROE results for the 2015 calendar year,
adjusted in accordance with the Plan, and 100% for each of 2016 and 2017 and
(iii) in 2017, the Total Vesting Percentage shall be the simple average of the
actual GAAP ROE results, adjusted in accordance with the Plan, for each of the
2015 and 2016 calendar years and 100% for 2017.
    (b) Notwithstanding anything in this Agreement to the contrary, if, prior to
the full settlement of your Award, your employment with the Company and its
Subsidiaries is terminated by the Company or the applicable Subsidiary without
Cause (as defined in the Plan), by you for Good Reason (as defined in the Plan)
or on account of your Retirement, in each case, during the one-year period
following a Change in Control, you shall be entitled within 30 days of such
termination to receive a cash payment equal to the adjusted fair market value of
a share of the Stock (1) multiplied by the number of units referred to in your
Statement and (2) further multiplied by the Total Vesting Percentage (which
shall be calculated in accordance with clause (a) above in the case of a Change
in Control occurring prior to the end of the Performance Period); provided, to
the extent an Award or any portion thereof constitutes “nonqualified deferred
compensation” within the meaning of Section 409A of the Code, that such Change
in Control constitutes a “change in control event” as that term is defined under
Section 409A of the Internal Revenue Code of 1986, as amended, (“Code”) and
Treasury Regulations 1.409A-3(i)(5). For purposes of the preceding sentence,
“adjusted fair market value” shall mean the higher of the (i) the highest
average of the reported daily high and low prices per share of the Stock during
the 60-day period prior to the first date of actual knowledge by the Board of
the circumstances that resulted in a Change in Control, and (ii) if the Change
in Control is the result of a transaction or series of transactions described in
paragraph 1 or 2 of the definition of Change in Control in the Plan, the highest
price per share of the Stock paid in such transaction or series of transactions
(which in the case of a transaction described in paragraph 1 of such definition
in the Plan shall be the highest price per share of the Stock as reflected in a
Schedule 13D filed by the person having made the acquisition). For purposes of
this Section 9, termination of employment shall mean a “separation from service”
as determined in accordance with Treasury Regulation Section 1.409A-1(h).
10.
Changes in Capitalization or Corporate Structure.

The Award is subject to adjustment pursuant to Section 7(b) of the Plan in the
circumstances therein described.
11.
Amendments to Restricted Stock Units.

Subject to the specific limitations set forth in the Plan, the Administrator may
at any time suspend or terminate any rights or obligations relating to this
Award prior to the full settlement of your Award without your consent.




--------------------------------------------------------------------------------




12.
Compliance with Section 162(m).

The Administrator shall exercise its discretion with respect to this Award so as
to preserve the deductibility of payments under this Award against disallowance
by reason of Section 162(m) of the Code, where applicable.
13.
Shareholder Rights.

You are not entitled to any rights as a shareholder with respect to any shares
of Stock subject to this Award until they are transferred to you. Without
limiting the foregoing, prior to the issuance and transfer to you of shares of
Stock pursuant to this Agreement, you will have no right to receive dividends or
amounts in lieu of dividends with respect to the shares of Stock subject to this
Award nor any right to vote the shares of Stock prior to any shares being
transferred to you.
14.
Withholding.

Regardless of any action the Company or the Employer takes with respect to any
or all income tax (including U.S. federal, state and local taxes and/or non-U.S.
taxes), social insurance, payroll tax, payment on account of other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due from you is and remains your
responsibility. Furthermore, neither the Company nor your Employer (a) makes any
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Award, including the grant of this Award,
the vesting of this Award and the issuance of shares of Stock in settlement of
this Award, the subsequent sale of any shares of Stock delivered upon settlement
of this Award, the cancellation, forfeiture or repayment of any shares of Stock
(or cash in lieu thereof) or the receipt of any dividends or dividend
equivalents; or (b) commits to structure the terms of the grant, vesting,
settlement, cancellation, forfeiture, repayment or any other aspect of this
Award to reduce or eliminate your liability for Tax-Related Items.
Prior to the delivery of any Stock upon the settlement of this Award, if any
taxing jurisdiction requires withholding of Tax-Related Items, the Company may
withhold a sufficient number of whole shares of Stock otherwise issuable upon
the settlement of this Award that have an aggregate fair market value sufficient
to pay the minimum Tax-Related Items required to be withheld with respect to
this Award; provided, however, that the total tax withholding cannot exceed the
Employer’s minimum statutory withholding obligations (based on minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to such supplemental taxable income). The cash equivalent of
the shares of Stock withheld will be used to settle the obligation to withhold
the Tax-Related Items (determined in the Company’s reasonable discretion). No
fractional shares of Stock will be withheld or issued pursuant to the issuance
of Stock hereunder. Alternatively, the Company and/or your Employer may, in its
discretion, withhold any amount necessary to pay the Tax-Related Items from your
salary or other amounts payable to you, with no withholding in shares of Stock.
In the event the withholding requirements are not satisfied through the
withholding of shares of Stock or through your salary or other amounts payable
to you, no shares of Stock will be issued upon vesting of this Award unless and
until satisfactory arrangements (as determined by the Company or your Employer)
have been made by you with respect to the payment of any Tax-Related Items which
the Company or your Employer determines, in its sole discretion, must be
withheld or collected with respect to such Award. By accepting this Award on the
Website, you expressly consent to the withholding of shares of Stock and/or cash
as provided for hereunder. All other Tax-Related Items related to this Award and
any Stock delivered in payment thereof, including the extent to which the
Company or your Employer does not so-withhold shares of Stock and/or cash, are
your sole responsibility.
15.
Employee Rights.

Nothing in this Award shall be construed to guarantee you any right of
employment with the Company or any Subsidiary or to limit the discretion of any
of them to terminate your employment at any time, with or without cause.
16.
Compliance with Section 409A of the Code.

(a)    The provisions of this Award are intended to be exempt from, or compliant
with, Section 409A of the Code, and shall be construed and interpreted
consistently therewith. Notwithstanding the foregoing, neither the Company nor
any Subsidiary shall have any liability to you or to any other person if this
Award is not so exempt or compliant.
(b)    If and to the extent (i) any portion of any payment, compensation or
other benefit provided to you pursuant to the Plan in connection with your
employment termination constitutes “nonqualified deferred compensation” within
the meaning of Section 409A of the Code and (ii) you are a specified employee as
defined in Section 409A(a)(2)(B)(i) of the Code, in each case as determined by
the Company in accordance with its procedures, by which determinations you
(through accepting this Award) agree that you are bound, such portion of the
payment, compensation or other benefit shall not be paid before the day that is
six months plus one day after the date of “separation from service” (as
determined under Section 409A of the Code) (“New Payment Date”), except as
Section 409A of the Code




--------------------------------------------------------------------------------




may then permit. The aggregate of any payments that otherwise would have been
paid to you during the period between the date of separation from service and
the New Payment Date shall be paid to you in a lump sum on such New Payment
Date, and any remaining payments will be paid on their original schedule.
17.
Entire Agreement.

This Agreement constitutes the complete understanding and agreement between the
parties to this Agreement with respect to this Award, and supersedes and cancels
any previous oral or written discussions, agreements or representations
regarding this Award or the Stock.
18.
Miscellaneous.

a)The grant of this Award is a one-time benefit and does not create any
contractual or other right to receive an award, compensation or benefits in lieu
of an award in the future.
b)Sections 5, 6, 7 and 8 of this Agreement are intended to comply with and meet
the requirements of applicable law and related implementing regulations
regarding incentive compensation and will be interpreted and administered
accordingly as well as in accordance with any implementing policies and
practices of the Company or its relevant Subsidiaries in effect from time to
time. In making determinations under such Sections, the Company, the relevant
Subsidiary or the Administrator, as applicable, may take into account, in its
sole discretion, all factors that it deems appropriate or relevant. Furthermore,
the Company, the relevant Subsidiary or the Administrator may, as applicable,
take any and all actions it deems necessary or appropriate in its sole
discretion, as permitted by applicable law, to implement the intent of Sections
5, 6, 7 and 8, including suspension of vesting and payment pending an
investigation or the determination by the Company, the relevant Subsidiary or
the Administrator, as applicable. Each such Section is without prejudice to the
provisions of the other Sections, and the Company, the relevant Subsidiary or
the Administrator, as applicable, may elect or be required to apply any or all
of the provisions of Sections 5, 6, 7 and 8 to this Award. Sections 5, 6, 7 and
8 of this Agreement shall cease to apply upon your death at any time provided,
however, if a PRA Clawback Event or an MC Clawback Event has occurred pursuant
to Section 7 or 8, respectively, prior to your death, any amount that the
Administrator has made a determination to recover under either such Section
shall continue to be payable to the Company.
c)The Company reserves the right to impose other requirements on this Award, any
shares of Stock acquired pursuant to this Award, and your participation in the
Plan, to the extent the Company determines, in its sole discretion, that such
other requirements are necessary or advisable in order to comply with local law
or to facilitate the administration of the Plan. Such requirements may include
(but are not limited to) requiring you to sign any agreements or undertakings
that may be necessary to accomplish the foregoing.
d)Your participation in the Plan is voluntary. The value of this Award is an
extraordinary item of compensation and this Award is not part of your normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension, or
retirement benefits or similar payments.
e)The Company or any of its Subsidiaries may, in its sole discretion, decide to
deliver any documents related to this Award by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system, including the
Website, established or maintained by the Company, Equity Administrator or
another party designated by the Company.
f)By accepting this Award electronically, (i) you will be deemed to have
acknowledged and agreed that you are bound by the terms of this Agreement and
the Plan and that you and this Award are subject to all of the rights, power and
discretion of the Company, its Subsidiaries and the Administrator set forth in
this Agreement and the Plan; and (ii) this Award is deemed accepted by the
Company and the Company shall be deemed to be bound by the terms of this
Agreement.
g)You acknowledge and agree that it is your express intent that this Agreement,
the Plan and all other documents, notices and legal proceedings entered into,
given or instituted pursuant to this Award, be drawn up in English. If you have
received the Agreement, the Plan or any other documents related to this Award
translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
will control.
h)Notwithstanding any provisions of this Agreement to the contrary, this Award
shall be subject to any special terms and conditions for your country of
residence (and country of employment, if different), as may be set forth in an
applicable Addendum to the Agreement. Further, if you transfer residence and/or
employment to another country reflected in an Addendum to the Agreement, the
special terms and conditions for such country will apply to you to the extent
the Company or the relevant Subsidiary determines, in its sole discretion, that
the application of such




--------------------------------------------------------------------------------




terms are necessary or advisable in order to comply with local law or to
facilitate administration of the Plan. Any such Addendum is hereby incorporated
into, and forms a part of, this Agreement.
i)No individual acting as a director, officer, employee or agent of the Company
or any of its Subsidiaries will be liable to you or any other person for any
action, including any Award forfeiture, Award recovery or other discretionary
action taken pursuant to this Agreement or any related implementing policy or
procedure of the Company.
j)This Agreement, including Appendix A, shall be subject to and governed by the
laws of the Commonwealth of Massachusetts, without regard to that commonwealth’s
conflicts of law principles.




--------------------------------------------------------------------------------




Exhibit I
2015 Performance-Based Restricted Stock Unit Awards


◦
Performance Period: The three (3) calendar years commencing January 1, 2015 and
ending on December 31, 2017.



◦
The number of units eligible to vest is based on the three-year simple average
of the GAAP ROE results for each calendar year (2015, 2016 and 2017) of the
Performance Period, adjusted in accordance with the Plan to reflect events (for
example, but without limitation, acquisitions or dispositions, changes in
accounting principles or interpretations, impairment charges) occurring during
the Performance Period. The Total Vesting Percentage will be determined under
Table 1 using linear interpolation to adjust between percentage points and
rounding up to the nearest one-tenth of one percent, as determined by the
Company in its sole discretion.



Table 1: 2015 Total Vesting Percentage


Three-year
(2015-2017)
ROE Results (Average)
Total Vesting Percentage
≤0.0%
0.00%
>0% - 3.0%
30.00%
4.0%
41.67%
5.0%
53.33%
6.0%
65.00%
7.0%
76.67%
8.0%
88.33%
≥9.0%
100.00%




--------------------------------------------------------------------------------







--------------------------------------------------------------------------------






[letterheada02.jpg]
APPENDIX A
    


In consideration of the opportunity to participate in the Plan and the granting
to you of an Award under the Plan, you expressly agree to comply with the terms
and conditions of this Appendix A, irrespective of whether or not any amount has
been forfeited, paid, delivered or repaid, under this Award at any time,
including the time you separate from service with the Company and its
Subsidiaries. In addition, your eligibility to participate in the Plan in the
future, including any potential future grants of awards under the Plan (or any
successor equity incentive plan of the Company), is subject to and conditioned
on your compliance with the terms and conditions of this Appendix A. All terms
used herein shall have the meaning given to them in the Plan, except as
otherwise expressly provided herein.
I.
Confidentiality. You acknowledge that you have access to Confidential
Information which is not generally known or made available to the general public
and that such Confidential Information is the property of the Company, its
Subsidiaries or its or their licensors, suppliers or customers. You agree
specifically as follows, in each case whether during your employment or
following the termination thereof:

(a)You will always preserve as confidential all Confidential Information, and
will never use it for your own benefit or for the benefit of others; this
includes that you will not use the knowledge of activities or positions in
clients’ securities portfolio accounts or cash accounts for your own personal
gain or for the gain of others.
(b)You will not disclose, divulge, or communicate Confidential Information to
any unauthorized person, business or corporation during or after the termination
of your employment with the Company and its Subsidiaries. You will use your best
efforts and exercise due diligence to protect, to not disclose and to keep as
confidential all Confidential Information.
(c)You will not initiate or facilitate any unauthorized attempts to intercept
data in transmission or attempt entry into data systems or files. You will not
intentionally affect the integrity of any data or systems of the Company or any
of its Subsidiaries through the introduction of unauthorized code or data, or
through unauthorized deletion or addition. You will abide by all applicable
Corporate Information Security procedures.
(d)Upon the earlier of request or termination of employment, you agree to return
to the Company or the relevant Subsidiaries, or if so directed by the Company or
the relevant Subsidiaries, destroy any and all copies of materials in your
possession containing Confidential Information.
The terms of this Appendix A do not apply to any information which is previously
known to you without an obligation of confidence or without breach of this
Appendix A, is publicly disclosed (other than by a violation by you of the terms
of this Appendix A) either prior to or subsequent to your receipt of such
information, or is rightfully received by you from a third party without
obligation of confidence and other than in relation to your employment with the
Company or any of its Subsidiaries.
II.Assignment and Disclosure. You acknowledge that in the course of your
employment you assigned or will assign all of your rights, title and interest in
any work performed by you and all deliverables and products created by you or
jointly by you and any other party to your Employer, including any track record
you may have as investment manager or fund manager. You will not pursue any
ownership or other interest in such work product or deliverables including any
rights as to copyright, trademark or patent.
(a)You will disclose promptly and in writing to the Company or your Employer all
inventions and creative works, whether or not patentable or copyrightable,
conceived or created solely or jointly by you during the period of your
employment which relate to State Street’s business, and you hereby assign and
agree to assign all of your interest in them to your Employer. You will execute
all papers, at the Company’s or your Employer’s expense, which the Company or
your Employer shall deem necessary to apply for and obtain domestic and foreign
patents, copyright and other registrations, and to protect and enforce the
Company’s or any of its Subsidiaries’ interest in them.
(b)These obligations shall continue beyond the period of your employment with
respect to inventions or creations conceived or made by you during the period of
your employment.
III.Non-Solicitation. If you hold a position title of Vice President or higher,
you understand, acknowledge and




--------------------------------------------------------------------------------




agree that during your employment and for a period of six (6) months from the
date of termination of your employment you will not, without the prior written
consent of the Company or your Employer:
(a)solicit, directly or indirectly (other than through a general solicitation of
employment not specifically directed to employees of the Company or any of its
Subsidiaries), the employment of, hire or employ, recruit, or in any way assist
another in soliciting or recruiting the employment of, or otherwise induce the
termination of the employment of, any person who then or within the preceding
twelve (12) months was an officer of the Company or any of its Subsidiaries
(excluding any such officer whose employment was involuntarily terminated); or
(b)engage in the Solicitation of Business from any Client on behalf of any
person or entity other than the Company or any of its Subsidiaries.
Section (a) above shall be deemed to exclude the words “hire or employ” if your
work location is in California or New York, and shall be construed and
administered accordingly.
For purposes of this Section III, “officer” shall include any person holding a
position title of Assistant Vice President or SSgA Principal 4 or higher.
Notwithstanding the foregoing, this Section III shall be inapplicable following
a Change in Control as defined in the Plan.
IV.Notice Period Upon Resignation. If you hold a position title of Managing
Director or higher, you agree to the notice provisions in this Section IV. In
order to permit the Company and its Subsidiaries to safeguard their business
interests and goodwill in the event of your resignation from employment,
including by arranging to transition your duties and any client responsibilities
or relationships in an orderly manner or, if necessary, to hire a replacement
for you, you agree as follows:
(a)You agree to give your Employer 60 days’ notice (“Notice Period”) before
terminating your employment with your Employer for any reason. Your compliance
during the Notice Period with (i) Section III of this Appendix A, (ii) a
post-employment non-solicitation or non-competition provision contained in any
other agreement you entered into with the Company or any of its Subsidiaries or
(iii) any other post-employment non-solicitation or non-competition covenant
otherwise imposed as a condition precedent to the receipt of compensation or
benefits under other awards, plans or arrangements of the Company or any of its
Subsidiaries, in each case will be applied towards satisfaction of the
restriction period in Section III or in such other agreement or restrictive
covenant.
(b)During the Notice Period, you agree to cooperate with the Company and its
Subsidiaries and to provide the Company and its Subsidiaries with any requested
information to assist the Company and its Subsidiaries with transitioning your
duties, accomplishing the Company’s and its Subsidiaries’ business, and/or
preserving its or their client relationships. In its sole discretion, during the
Notice Period, the Company or your Employer may either ask you to continue
performing your regular duties or may place you on a partial or complete leave
of absence and relieve you of some or all of your duties and responsibilities.
In these circumstances, you shall remain an employee of your Employer at all
times, shall continue to receive your regular salary and benefits (although you
will not be eligible for any new incentive compensation awards) and the
Company’s and the relevant Subsidiaries’ corporate and other policies will
continue to apply to you.
(c)You agree that should you breach this Section IV and fail to provide notice
as required herein, in addition to remedies under law, the Company or the
relevant Subsidiaries shall be entitled to seek injunctive relief restricting
you from employment for a period equal to the period for which notice of
resignation was required but not provided.
(d)In its sole discretion, at any time during the Notice Period, the Company or
your Employer may release you from your obligations under this Section IV, and
allow for the immediate termination of your employment, subject to your
obligations under the other Sections of this Appendix A.
Any termination of your employment pursuant to this Section IV, including by the
Company or your Employer during the Notice Period as provided in paragraph (d),
will be a voluntary termination constituting Circumstances of Forfeiture for
purposes of this Agreement.
Notwithstanding the foregoing, if you hold the position title of Executive Vice
President, this Section IV shall not apply in the event you terminate your
employment for Good Reason on or prior to the first anniversary of a Change in
Control (each as defined in the Plan).
V.Definitions. For the purpose of this Appendix A, the following terms are
defined as follows:
(a)“Client” means a present or former customer or client of the Company or any
of its Subsidiaries with whom you have had, or with whom persons you have
supervised have had, substantive and recurring personal




--------------------------------------------------------------------------------




contact during your employment with the Company or any of its Subsidiaries. A
former customer or client means a customer or client for which the Company or
any of its Subsidiaries stopped providing all services within twelve months
prior to the date your employment with your Employer ends.
(b)“Confidential Information” includes but is not limited to all trade secrets,
trade knowledge, systems, software, code, data documentation, files, formulas,
processes, programs, training aids, printed materials, methods, books, records,
client files, policies and procedures, client and prospect lists, employee data
and other information relating to the operations of the Company or any of its
Subsidiaries and to its or any of their customers, and any and all discoveries,
inventions or improvements thereof made or conceived by you or others for the
Company or any of its Subsidiaries whether or not patented or copyrighted, as
well as cash and securities account transactions and position records of
clients, regardless of whether such information is stamped “confidential.”
(c) “Solicitation of Business” means the attempt through direct or indirect
contact by you or by any other person or entity with your assistance to induce a
Client to:
1.transfer the Client’s business from the Company or any of its Subsidiaries to
any other person or entity;
2.cease or curtail the Client’s business with the Company or any of its
Subsidiaries; or
3.divert a business opportunity from the Company or any of its Subsidiaries to
any other person or entity, which business or business opportunity concerns or
relates to the business with which you were actively connected during your
employment with the Company or any of its Subsidiaries.
(d)“Subsidiaries” means any entity controlling, controlled by or under common
control with the Company, including direct and indirect subsidiaries.
VI.Post-Employment Cooperation. You agree that, following the termination of
your employment with the Company and its Subsidiaries, you will reasonably
cooperate with the Company or the relevant Subsidiary with respect to any
matters arising during or related to your employment, including but not limited
to reasonable cooperation in connection with any litigation, governmental
investigation, or regulatory or other proceeding (even if such litigation,
governmental investigation, or regulatory or other proceeding arises following
the date of this Award to which this Appendix A is appended or following the
termination of your employment). The Company or any of its Subsidiaries shall
reimburse you for any reasonable out-of-pocket and properly documented expenses
you incur in connection with such cooperation.
VII.Non-Disparagement. You agree that during your employment and following the
termination thereof you shall not make any false, disparaging, or derogatory
statements to any media outlet (including Internet-based chat rooms, message
boards, any and all social media, and/or web pages), industry groups, financial
institutions, or to any current, former or prospective employees, consultants,
clients, or customers of the Company or its Subsidiaries regarding the Company,
its Subsidiaries or any of their respective directors, officers, employees,
agents, or representatives, or about the business affairs and financial
condition of State Street or any of its Subsidiaries.
VIII.Enforcement. You acknowledge and agree that the provisions contained in
this Appendix A are necessary to the protection of, among other things, the
Company’s and its Subsidiaries’ proprietary information, trade secrets and good
will, and are material and integral to the undertakings of the Company under
this Award to which this Appendix A is appended. You further agree that the
Company and its Subsidiaries will be irreparably harmed in the event such
provisions are not performed in accordance with their specific terms or are
otherwise breached. Accordingly, if you fail to comply with such provisions, the
Company or any of its Subsidiaries shall be entitled to preliminary or permanent
injunctive or other equitable relief or remedy without the need to post bond,
and to recover their reasonable attorney’s fees and costs incurred in securing
such relief, in addition to, and not in lieu of, any other relief or remedy at
law to which it or they may be entitled.
IX.No Waiver. No delay by the Company or any of its Subsidiaries in exercising
any right under this Appendix A shall operate as a waiver of that right or of
any other right. Any waiver or consent as to any of the provisions herein
provided by the Company or any of its Subsidiaries must be in writing, is
effective only in that instance, and may not be construed as a broader waiver of
rights or as a bar to enforcement of the provision(s) at issue on any other
occasion.
X.Relationship to Other Agreements. This Appendix A supplements and does not
limit, amend or replace any other obligations you may have under applicable law
or any other agreement or understanding you may have with the Company or any of
its Subsidiaries or pursuant to the applicable policies of the Company or any of
its Subsidiaries, whether such additional obligations have been agreed to in the
past, or are agreed to in the future.
XI.Interpretation of Business Protections. The representations and agreements
made by you in paragraphs (I) - (VIII) above shall be construed and interpreted
in any judicial or other adjudicatory proceeding to permit their




--------------------------------------------------------------------------------




enforcement to the maximum extent permitted by law, and each of the provisions
to this Appendix A is severable and independently enforceable without reference
to the enforcement of any other provision. If any restriction set forth in this
Appendix A is found by any court of competent jurisdiction to be unenforceable
because it extends for too long a period of time or over too great a range of
activities or in too broad a geographic area, it shall be interpreted to extend
only over the maximum period of time, range of activities or geographic area as
to which it may be enforceable.
XII.Assignment. Except as provided otherwise herein, this Appendix A shall be
binding upon and inure to the benefit of both parties and their respective
successors and assigns, including any person or entity which acquires the
Company or its assets or business; provided, however, that your obligations are
personal and may not be assigned by you.
XIII.Electronic Acceptance. By accepting this Award electronically, you will be
deemed to have acknowledged and agreed that you are bound by the terms of this
Appendix A, and it shall be deemed to have been accepted by the Company.










--------------------------------------------------------------------------------




STATE STREET CORPORATION
2006 EQUITY INCENTIVE PLAN


2015 Sale-Restricted Stock Award Agreement (US Employees)


Subject to your acceptance of the terms set forth in this agreement
(“Agreement”), State Street Corporation (“Company”) has awarded you, under the
State Street Corporation 2006 Equity Incentive Plan, as amended (“Plan”), and
pursuant to this Agreement and the terms set forth herein (“Award”), the right
to receive the number of shares of Stock (“Shares”) as set forth in the
information pertaining to this Award on the website (“Website”) maintained by
the Equity Administrator (Fidelity or another party designated by the Company)
(“Statement”). Copies of the Plan and the Company’s U.S. Prospectus are located
on the Website for your reference, and your acceptance of this Award constitutes
your acknowledgement that you have read and understood the Plan and such
Prospectus. The provisions of the Plan are incorporated herein by reference, and
all terms used herein shall have the meaning given to them in the Plan, except
as otherwise expressly provided herein. In the event of any conflict between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan shall control.
The terms of your Award, are as follows:
1.
Grant of Stock Award.

To be entitled to any payment under this Award, you must accept your Award and
in so doing agree to comply with the terms and conditions of this Agreement and
Appendix A (which is incorporated into, and forms a material and integral part
of, this Agreement). Failure to accept this Award within 60 days following the
posting of this Agreement on the Equity Administrator website will result in
forfeiture of this Award.3
This Award is subject to any forfeiture, compensation recovery or similar
requirements under applicable law and related implementing regulations and
related implementing policies and practices of the Company or its relevant
Subsidiaries in effect from time to time. In the event that under any applicable
law or related implementing regulations, the Administrator is required to reduce
or cancel any amount remaining to be paid, or to recover any amount previously
paid, with respect to this Award, or to otherwise impose or apply restrictions
on this Award or shares of Stock subject hereto, it shall, in its sole
discretion, be authorized to do so. By accepting this Award on the Website, you
consent to making a payment to the subsidiary that employs you (“Employer”) in
the event of a compensation recovery determination by the Company, the relevant
Subsidiary or the Administrator.
2.
Payment of Stock; Shareholder Rights.

Shares will be issued and transferred to you within 60 days following the date
of grant of this Award, so long as you accept this Award as provided in Section
1. Prior to that time you will have no rights as a shareholder with respect to
the Shares. The Company’s obligation to issue and transfer Stock in the future
pursuant to the Agreement is an unsecured and unfunded contractual obligation.
3.
Holding Requirement.

Notwithstanding anything herein to the contrary, as a condition to the receipt
of this Award and the delivery of the Shares, you agree and covenant to not sell
or otherwise transfer any shares of Stock subject to this Award until the date
that is at least six months and one day after the date of grant of this Award,
except that (1) you shall be permitted to sell a number of shares of Stock
sufficient to pay all applicable income tax (including U.S. federal, state and
local taxes and/or non-U.S. taxes), social insurance, primary and secondary
Class 1 National Insurance contributions, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”), if any, with respect to
such grant (or, alternatively, if the Employer is required by applicable law to
withhold Tax-Related Items in relation to such Shares, you hereby authorise your
Employer to sell such number of shares of Stock to a third party to fund such
tax and social security withholding requirements and the requirements in this
Section 3 not to sell or otherwise transfer any Shares shall only apply to the
net number of such Shares delivered to you after or in anticipation of such
sale), (2) transfers by will or pursuant to the laws of descent or distribution
are permitted and (3) this holding requirement shall not apply to such portion
of the Shares, if any, as was awarded with respect to a period of time, as
determined by the Company in its discretion, during which you were not subject
to such holding requirement under the regulations and guidance of the United
Kingdom Financial Conduct Authority and Prudential Regulatory Authority (“PRA”)
or other applicable regulatory authority.  Any attempt by you (or in the case of
your death, by your beneficiary) to assign or transfer the


3 For purposes of clarity the 60 day period shall run from date of delivery of
your Statement. Should the end of this period fall on a non-business day this
period shall extend until the next succeeding business day.




--------------------------------------------------------------------------------




Shares, either voluntarily or involuntarily, contrary to the provisions hereof,
shall be null and void and without effect.  The Company may, in its sole
discretion, impose restrictions on the assignment or transfer of Shares
consistent with the provisions hereof, including, without limitation, by or
through the transfer agent for such shares or by means of legending Stock
certificates or otherwise.


4.
Malus-Based Forfeiture.

Until the expiration of the six-month holding requirement set forth in Section
3, the number of Shares may be reduced, or the entire Award cancelled and
forfeited, in the sole discretion of the Administrator, in the event that it is
determined by the Administrator, in its sole discretion, that your actions
exposed the Business to inappropriate risk or risks (including where you failed
to timely identify, analyze, assess or raise concerns about such risk or risks,
including in a supervisory capacity, where it was reasonable to expect you to do
so), and such exposure has resulted or could reasonably be expected to result in
a material loss or losses that are or would be substantial in relation to the
revenues, capital and overall risk tolerance of the Business. The Business shall
mean State Street Corporation, together with its direct and indirect
subsidiaries on a consolidated basis (“State Street”), or, to the extent you
devote substantially all of your business time to a particular business unit
(e.g., Global Services Americas, Global Services International, State Street
Global Advisors, State Street Global Markets, State Street Global Exchange or
State Street Sector Solutions) or business division (e.g., Alternative
Investment Solutions, Securities Lending, etc.), Business shall refer to such
business unit or business division.


5.
Identified Staff Malus-Based Forfeiture and Clawback.

In the event the Company or any Subsidiary notifies you at any time before or
after this Award is made that you have been designated Identified Staff for
purposes of the United Kingdom Prudential Regulatory Authority Remuneration
Code, you acknowledge and agree that, in the event the Company determines that a
PRA Clawback Event has occurred, it may require the repayment by you of (or
otherwise seek to recover from you) all or part of any compensation paid to you
in respect of this Award (“PRA Clawback”) for a period of seven (7) years from
the date this Award is granted. The Company may produce guidelines from time to
time in respect of its operation of the provisions of this Section 5. The
Company intends to apply such guidelines in deciding whether and when to effect
any reduction, cancellation or recovery of compensation but, in the event of any
inconsistency between the provisions of this Section 5 and any such guidelines,
this Section 5 shall prevail. Such guidelines do not form part of any employee’s
contract of employment, and the Company may amend such guidelines and their
application at any time. For the purposes of this Section 5, a “PRA Clawback
Event” means a determination by the Company, in its sole discretion, that either
(A) there is reasonable evidence of employee misbehavior or material error or
(B) the Company, one of its Subsidiaries or a relevant business unit has
suffered a material failure of risk management.


6.
Management Committee Forfeiture and Clawback.

(g)If you are a member of the State Street Corporation Management Committee
(“Management Committee”) at the time this Award is made, any amount remaining to
be paid in respect of this Award may, in the sole discretion of the
Administrator, be reduced or cancelled, in whole or in part, in the event that
it is determined by the Administrator, in its sole discretion, that:
(i)you engaged in fraud, gross negligence or any misconduct that was materially
detrimental to the interests or business reputation of the Company or any of its
businesses; or
(ii)as a result of a material financial restatement by State Street contained in
a filing with the Securities and Exchange Commission, or miscalculation or
inaccuracy in the determination of performance metrics, financial results or
other criteria used in determining the amount of this Award, you would have
received a smaller or no Award hereunder.
(h)If you are a member of the Management Committee at the time this Award is
made, this Award also is subject to compensation recovery as provided herein.
Upon the occurrence of an MC Clawback Event within three (3) years after the
date of grant of this Award, the Administrator may, in its sole discretion,
determine to recover the MC Clawback Amount, in whole or in part. Following such
a determination, you agree to immediately repay such compensation, but in no
event later than sixty (60) days following such determination, in the form of
any shares of Stock delivered to you previously by the Company or cash (or a
combination of such shares and cash). For purposes of calculating the value of
both (i) the amount of the MC Clawback Amount determined by the Administrator to
be recovered and (ii) the amount of such compensation repaid, shares of Stock
will be valued in an amount equal to the market value of the Shares delivered to
you under this Award by the Company as determined at the time of such delivery.
To the extent not prohibited by applicable law and subject to Section 9 (if
applicable), if you fail to comply with any requirement to repay compensation
under this Section 6(b), the Administrator may determine, in its sole




--------------------------------------------------------------------------------




discretion, in addition to any other remedies available to the Company, that you
will satisfy your repayment obligation through an offset to any future payments
owed by the Company or any of its Subsidiaries to you.
(i)For purposes of this Section 6:
(i)“MC Clawback Event” means a determination by the Administrator, in its sole
discretion, with respect to any event or series of related events that you
engaged in fraud or willful misconduct that directly resulted in either (A)
financial or reputational harm that is material to State Street and resulted in
the termination of your employment for Cause (as defined in the Plan) by the
Company and its Subsidiaries (or, following a cessation of your employment for
any other reason, circumstances constituting grounds for such termination for
Cause) or (B) a material financial restatement by State Street contained in a
filing with the Securities and Exchange Commission. For the avoidance of doubt
and as applicable, an MC Clawback Event includes any determination by the
Administrator that is based on circumstances prior to the date on which you
cease to be employed by the Company and its Subsidiaries for any reason, even if
the determination by the Administrator occurs after such cessation of
employment.
(ii)“MC Clawback Amount” means (A) with respect to an MC Clawback Event
described in Section 6(c)(i)(A), the value of the Shares, if any, that were
delivered to you under this Award by the Company during the period of three (3)
years immediately prior to such MC Clawback Event or (B) with respect to an MC
Clawback Event described in Section 6(c)(i)(B), the value of the Shares, if any,
that were delivered to you under this Award by the Company (x) during the period
of three (3) years immediately prior to the date such financial restatement is
contained in a filing with the Securities and Exchange Commission and (y) that
represents an amount that, in the sole discretion of the Administrator, exceeds
the amount you would have been awarded under this Award had the financial
statements of State Street been accurate (reduced, in the case of both of the
immediately preceding clauses (A) and (B), by any portion of this Award that was
previously recovered by the Company under Section 6(b)).
7.Withholding.
Regardless of any action the Company or the Employer takes with respect to
Tax-Related Items, you acknowledge that the ultimate liability for all
Tax-Related Items legally due by you is and remains your responsibility.
Furthermore, neither the Company nor the Employer (a) makes any representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of this Award, including the grant of this Award, and the
issuance of shares of Stock in settlement of this Award, the subsequent sale of
any shares of Stock and the receipt of any dividends and/or dividend
equivalents; or (b) commits to structure the terms of the grant, settlement,
cancellation, forfeiture, repayment or any other aspect of this Award to reduce
or eliminate your liability for Tax-Related Items.
Prior to the delivery of the Shares, if any taxing jurisdiction requires
withholding of Tax-Related Items, the Company may withhold a sufficient number
of whole shares of Stock otherwise issuable upon the grant of this Award that
have an aggregate fair market value sufficient to pay the minimum Tax-Related
Items required to be withheld with respect to this Award. The cash equivalent of
the shares of Stock withheld will be used to settle the obligation to withhold
the Tax-Related Items (determined in the Company’s reasonable discretion). No
fractional shares of Stock will be withheld or issued pursuant to the grant of
the Deferred Shares and the issuance of Stock hereunder. Alternatively, the
Company and/or your Employer may, in its discretion, withhold any amount
necessary to pay the Tax-Related Items from your salary or other amounts payable
to you, with no withholding in shares of Stock. In the event the withholding
requirements are not satisfied through the withholding of shares of Stock or
through your salary or other amounts payable to you, no shares of Stock will be
issued upon vesting of this Award unless and until satisfactory arrangements (as
determined by the Company or your Employer) have been made by you with respect
to the payment of any Tax-Related Items which the Company or your Employer
determines, in its sole discretion, must be withheld or collected with respect
to such Award. By accepting this Award, you expressly consent to the withholding
of shares of Stock and/or cash as provided for hereunder. All other Tax-Related
Items related to this Award and any Stock delivered in payment thereof,
including the extent to which the Company or your Employer does not so-withhold
shares of Stock and/or cash, are your sole responsibility.
8.
Changes in Capitalization or Corporate Structure.

The number and kind of Shares subject to this Award, and the number and kind of
shares of Stock to be paid in satisfaction of the Company’s obligations
hereunder, shall be subject to adjustment in accordance with Section 7(b) of the
Plan.
9.
Employee Rights.

Nothing in this Award shall be construed to guarantee you any right of
employment with the Company or your Employer or to limit the discretion of any
of them to terminate your employment at any time, with or without cause.




--------------------------------------------------------------------------------




10.
Non-Transferability, Etc.

This Award shall not be transferable other than (1) by will or the laws of
descent and distribution or (2) pursuant to the terms of a court-approved
domestic relations order, official marital settlement agreement or other divorce
or settlement instrument satisfactory to the Company in its sole discretion. In
the case of transfer pursuant to (2) above, this Award shall remain subject to
all the terms and conditions contained in the Plan and this Agreement, including
vesting and forfeiture conditions. Any attempt by you (or in the case of your
death, by your beneficiary) to assign or transfer this Award, either voluntarily
or involuntarily, contrary to the provisions hereof, shall be null, void and
without effect and shall render this Award itself null and void.
11.
Compliance with Section 409A of the Code.

(a)The provisions of this Award are intended to be exempt from, or compliant
with, Section 409A of the Code, and shall be construed and interpreted
consistently therewith. Notwithstanding the foregoing, neither the Company nor
any Subsidiary shall have any liability to you or to any other person if this
Award is not so exempt or compliant.
(b)If and to the extent (i) any portion of any payment, compensation or other
benefit provided to you pursuant to the Plan in connection with your employment
termination constitutes “nonqualified deferred compensation” within the meaning
of Section 409A of the Code and (ii) you are a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code, in each case as determined by the Company
in accordance with its procedures, by which determinations you (through
accepting this Award) agree that you are bound, such portion of the payment,
compensation or other benefit shall not be paid before the day that is six
months plus one day after the date of “separation from service” (as determined
under Section 409A of the Code) (the “New Payment Date”), except as Section 409A
of the Code may then permit. The aggregate of any payments that otherwise would
have been paid to you during the period between the date of separation from
service and the New Payment Date shall be paid to you in a lump sum on such New
Payment Date, and any remaining payments will be paid on their original
schedule.
12.
Miscellaneous.

(a)By accepting this Award, you acknowledge and agree that the Plan is
discretionary in nature and limited in duration, and may be amended, cancelled,
or terminated by the Company, in its sole discretion, at any time. The grant of
this Award is a one-time benefit and does not create any contractual or other
right to receive an award, compensation or benefits in lieu of an award in the
future. Future awards, if any, will be at the sole discretion of the Company,
including, but not limited to, the form and timing of an award, the number of
shares of Stock subject to an award, and the vesting provisions.
(b)Sections 4, 5 and 6 of this Agreement are intended to comply with and meet
the requirements of applicable law and related implementing regulations
regarding incentive compensation and will be interpreted and administered
accordingly as well as in accordance with any implementing policies and
practices of the Company or its relevant Subsidiaries in effect from time to
time. In making determinations under such Sections, the Company, the relevant
Subsidiary or the Administrator, as applicable, may take into account, in its
sole discretion, all factors that it deems appropriate or relevant. Furthermore,
the Company, the relevant Subsidiary or the Administrator may, as applicable,
take any and all actions it deems necessary or appropriate in its sole
discretion, as permitted by applicable law, to implement the intent of Sections
4, 5 and 6, including suspension of vesting and payment pending an investigation
or the determination by the Company, the relevant Subsidiary or the
Administrator, as applicable. Each such Section is without prejudice to the
provisions of the other Sections, and the Company, the relevant Subsidiary or
the Administrator, as applicable, may elect or be required to apply any or all
of the provisions of Sections 4, 5 and 6 to this Award.
(c)Your participation in the Plan is voluntary. The value of this Award is an
extraordinary item of compensation and is outside the scope of your employment
contract, if any, and this Award is not part of your normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension, or retirement
benefits or similar payments.
(d)The Company or any of its Subsidiaries may, in its sole discretion, decide to
deliver any documents related to this Award by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system, including the
Website, established and maintained by the Company, any of its Subsidiaries,
Equity Administrator or another party designated by the Company.
(e)By accepting this Award electronically, (i) you will be deemed to have
acknowledged and agreed that you are bound by the terms of this Agreement and
the Plan and that you and this Award are subject to all of the rights, power and
discretion of the Company, its Subsidiaries and the Administrator set forth in
this Agreement and the Plan; and (ii) this Award is deemed accepted by the
Company and the Company shall be deemed to be bound by the terms of this
Agreement.




--------------------------------------------------------------------------------




(f)You acknowledge and agree that it is your express intent that this Agreement,
the Plan and all other documents, notices and legal proceedings entered into,
given or instituted pursuant to this Award, be drawn up in English. If you have
received the Agreement, the Plan or any other documents related to this Award
translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
will control.
(g)The Company reserves the right to impose other requirements on this Award,
any shares of Stock acquired pursuant to this Award, and your participation in
the Plan, to the extent the Company determines, in its sole discretion, that
such other requirements are necessary or advisable in order to comply with local
laws, rules and regulations, or to facilitate the operation and administration
of this Award and the Plan. Such requirements may include (but are not limited
to) requiring you to sign any agreements or undertakings that may be necessary
to accomplish the foregoing.
(h)You acknowledge and agree that you will have no entitlement to compensation
or damages in consequence of the termination of your employment for any reason
whatsoever and whether or not in breach of contract, insofar as such entitlement
arises or may arise from your ceasing to have rights under or to be entitled to
this Award as a result of such termination, or from the loss or diminution in
value of this Award. Upon the grant of your Award, you shall be deemed
irrevocably to have waived any such entitlement.
(i)No individual acting as a director, officer, employee or agent of the Company
or any of its Subsidiaries will be liable to you or any other person for any
action, including any Award forfeiture, Award recovery or other discretionary
action taken pursuant to this Agreement or any related implementing policy or
procedure of the Company.
(j)This Agreement shall be subject to and governed by the laws of the
Commonwealth of Massachusetts, without regard to that commonwealth’s conflicts
of law principles.



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------




[letterheada03.jpg]
APPENDIX A
    


In consideration of the opportunity to participate in the Plan and the granting
to you of an Award under the Plan, you expressly agree to comply with the terms
and conditions of this Appendix A, irrespective of whether or not any amount has
been forfeited, paid, delivered or repaid, under this Award at any time,
including the time you separate from service with the Company and its
Subsidiaries. In addition, your eligibility to participate in the Plan in the
future, including any potential future grants of awards under the Plan (or any
successor equity incentive plan of the Company), is subject to and conditioned
on your compliance with the terms and conditions of this Appendix A. All terms
used herein shall have the meaning given to them in the Plan, except as
otherwise expressly provided herein.
I.
Confidentiality. You acknowledge that you have access to Confidential
Information which is not generally known or made available to the general public
and that such Confidential Information is the property of the Company, its
Subsidiaries or its or their licensors, suppliers or customers. You agree
specifically as follows, in each case whether during your employment or
following the termination thereof:

(a)You will always preserve as confidential all Confidential Information, and
will never use it for your own benefit or for the benefit of others; this
includes that you will not use the knowledge of activities or positions in
clients’ securities portfolio accounts or cash accounts for your own personal
gain or for the gain of others.
(b)You will not disclose, divulge, or communicate Confidential Information to
any unauthorized person, business or corporation during or after the termination
of your employment with the Company and its Subsidiaries. You will use your best
efforts and exercise due diligence to protect, to not disclose and to keep as
confidential all Confidential Information.
(c)You will not initiate or facilitate any unauthorized attempts to intercept
data in transmission or attempt entry into data systems or files. You will not
intentionally affect the integrity of any data or systems of the Company or any
of its Subsidiaries through the introduction of unauthorized code or data, or
through unauthorized deletion or addition. You will abide by all applicable
Corporate Information Security procedures.
(d)Upon the earlier of request or termination of employment, you agree to return
to the Company or the relevant Subsidiaries, or if so directed by the Company or
the relevant Subsidiaries, destroy any and all copies of materials in your
possession containing Confidential Information.
The terms of this Appendix A do not apply to any information which is previously
known to you without an obligation of confidence or without breach of this
Appendix A, is publicly disclosed (other than by a violation by you of the terms
of this Appendix A) either prior to or subsequent to your receipt of such
information, or is rightfully received by you from a third party without
obligation of confidence and other than in relation to your employment with the
Company or any of its Subsidiaries.
II.
Assignment and Disclosure. You acknowledge that in the course of your employment
you assigned or will assign all of your rights, title and interest in any work
performed by you and all deliverables and products created by you or jointly by
you and any other party to your Employer, including any track record you may
have as investment manager or fund manager. You will not pursue any ownership or
other interest in such work product or deliverables including any rights as to
copyright, trademark or patent.

(a)You will disclose promptly and in writing to the Company or your Employer all
inventions and creative works, whether or not patentable or copyrightable,
conceived or created solely or jointly by you during the period of your
employment which relate to State Street’s business, and you hereby assign and
agree to assign all of your interest in them to your Employer. You will execute
all papers, at the Company’s or your Employer’s expense, which the Company or
your Employer shall deem necessary to apply for and obtain domestic and foreign
patents, copyright and other registrations, and to protect and enforce the
Company’s or any of its Subsidiaries’ interest in them.
(b)These obligations shall continue beyond the period of your employment with
respect to inventions or creations conceived or made by you during the period of
your employment.
III.
Non-Solicitation. If you hold a position title of Vice President or higher, you
understand, acknowledge and agree that during your employment and for a period
of six (6) months from the date of termination of your employment you will not,
without the prior written consent of the Company or your Employer:





--------------------------------------------------------------------------------




(a)solicit, directly or indirectly (other than through a general solicitation of
employment not specifically directed to employees of the Company or any of its
Subsidiaries), the employment of, hire or employ, recruit, or in any way assist
another in soliciting or recruiting the employment of, or otherwise induce the
termination of the employment of, any person who then or within the preceding
twelve (12) months was an officer of the Company or any of its Subsidiaries
(excluding any such officer whose employment was involuntarily terminated); or
(b)engage in the Solicitation of Business from any Client on behalf of any
person or entity other than the Company or any of its Subsidiaries.
Section (a) above shall be deemed to exclude the words “hire or employ” if your
work location is in California or New York, and shall be construed and
administered accordingly.
For purposes of this Section III, “officer” shall include any person holding a
position title of Assistant Vice President or SSgA Principal 4 or higher.
Notwithstanding the foregoing, this Section III shall be inapplicable following
a Change in Control as defined in the Plan.
IV.
Notice Period Upon Resignation. If you hold a position title of Managing
Director or higher, you agree to the notice provisions in this Section IV. In
order to permit the Company and its Subsidiaries to safeguard their business
interests and goodwill in the event of your resignation from employment,
including by arranging to transition your duties and any client responsibilities
or relationships in an orderly manner or, if necessary, to hire a replacement
for you, you agree as follows:

(a)You agree to give your Employer 60 days’ notice (“Notice Period”) before
terminating your employment with your Employer for any reason. Your compliance
during the Notice Period with (i) Section III of this Appendix A, (ii) a
post-employment non-solicitation or non-competition provision contained in any
other agreement you entered into with the Company or any of its Subsidiaries or
(iii) any other post-employment non-solicitation or non-competition covenant
otherwise imposed as a condition precedent to the receipt of compensation or
benefits under other awards, plans or arrangements of the Company or any of its
Subsidiaries, in each case will be applied towards satisfaction of the
restriction period in Section III or in such other agreement or restrictive
covenant.
(b)During the Notice Period, you agree to cooperate with the Company and its
Subsidiaries and to provide the Company and its Subsidiaries with any requested
information to assist the Company and its Subsidiaries with transitioning your
duties, accomplishing the Company’s and its Subsidiaries’ business, and/or
preserving its or their client relationships. In its sole discretion, during the
Notice Period, the Company or your Employer may either ask you to continue
performing your regular duties or may place you on a partial or complete leave
of absence and relieve you of some or all of your duties and responsibilities.
In these circumstances, you shall remain an employee of your Employer at all
times, shall continue to receive your regular salary and benefits (although you
will not be eligible for any new incentive compensation awards) and the
Company’s and the relevant Subsidiaries’ corporate and other policies will
continue to apply to you.
(c)You agree that should you breach this Section IV and fail to provide notice
as required herein, in addition to remedies under law, the Company or the
relevant Subsidiaries shall be entitled to seek injunctive relief restricting
you from employment for a period equal to the period for which notice of
resignation was required but not provided.
(d)In its sole discretion, at any time during the Notice Period, the Company or
your Employer may release you from your obligations under this Section IV, and
allow for the immediate termination of your employment, subject to your
obligations under the other Sections of this Appendix A.
Any termination of your employment pursuant to this Section IV, including by the
Company or your Employer during the Notice Period as provided in paragraph (d),
will be a voluntary termination constituting Circumstances of Forfeiture for
purposes of this Agreement.
Notwithstanding the foregoing, if you hold the position title of Executive Vice
President, this Section IV shall not apply in the event you terminate your
employment for Good Reason on or prior to the first anniversary of a Change in
Control (each as defined in the Plan).
V.
Definitions. For the purpose of this Appendix A, the following terms are defined
as follows:

(a)“Client” means a present or former customer or client of the Company or any
of its Subsidiaries with whom you have had, or with whom persons you have
supervised have had, substantive and recurring personal contact during your
employment with the Company or any of its Subsidiaries. A former customer or
client means a customer or client for which the Company or any of its
Subsidiaries stopped providing all services




--------------------------------------------------------------------------------




within twelve months prior to the date your employment with your Employer ends.
(b)“Confidential Information” includes but is not limited to all trade secrets,
trade knowledge, systems, software, code, data documentation, files, formulas,
processes, programs, training aids, printed materials, methods, books, records,
client files, policies and procedures, client and prospect lists, employee data
and other information relating to the operations of the Company or any of its
Subsidiaries and to its or any of their customers, and any and all discoveries,
inventions or improvements thereof made or conceived by you or others for the
Company or any of its Subsidiaries whether or not patented or copyrighted, as
well as cash and securities account transactions and position records of
clients, regardless of whether such information is stamped “confidential.”
(c) “Solicitation of Business” means the attempt through direct or indirect
contact by you or by any other person or entity with your assistance to induce a
Client to:
1.transfer the Client’s business from the Company or any of its Subsidiaries to
any other person or entity;
2.cease or curtail the Client’s business with the Company or any of its
Subsidiaries; or
3.divert a business opportunity from the Company or any of its Subsidiaries to
any other person or entity, which business or business opportunity concerns or
relates to the business with which you were actively connected during your
employment with the Company or any of its Subsidiaries.
(d)“Subsidiaries” means any entity controlling, controlled by or under common
control with the Company, including direct and indirect subsidiaries.
VI.
Post-Employment Cooperation. You agree that, following the termination of your
employment with the Company and its Subsidiaries, you will reasonably cooperate
with the Company or the relevant Subsidiary with respect to any matters arising
during or related to your employment, including but not limited to reasonable
cooperation in connection with any litigation, governmental investigation, or
regulatory or other proceeding (even if such litigation, governmental
investigation, or regulatory or other proceeding arises following the date of
this Award to which this Appendix A is appended or following the termination of
your employment). The Company or any of its Subsidiaries shall reimburse you for
any reasonable out-of-pocket and properly documented expenses you incur in
connection with such cooperation.

VII.
Non-Disparagement. You agree that during your employment and following the
termination thereof you shall not make any false, disparaging, or derogatory
statements to any media outlet (including Internet-based chat rooms, message
boards, any and all social media, and/or web pages), industry groups, financial
institutions, or to any current, former or prospective employees, consultants,
clients, or customers of the Company or its Subsidiaries regarding the Company,
its Subsidiaries or any of their respective directors, officers, employees,
agents, or representatives, or about the business affairs and financial
condition of State Street or any of its Subsidiaries.

VIII.
Enforcement. You acknowledge and agree that the provisions contained in this
Appendix A are necessary to the protection of, among other things, the Company’s
and its Subsidiaries’ proprietary information, trade secrets and good will, and
are material and integral to the undertakings of the Company under this Award to
which this Appendix A is appended. You further agree that the Company and its
Subsidiaries will be irreparably harmed in the event such provisions are not
performed in accordance with their specific terms or are otherwise breached.
Accordingly, if you fail to comply with such provisions, the Company or any of
its Subsidiaries shall be entitled to preliminary or permanent injunctive or
other equitable relief or remedy without the need to post bond, and to recover
their reasonable attorney’s fees and costs incurred in securing such relief, in
addition to, and not in lieu of, any other relief or remedy at law to which it
or they may be entitled.

IX.
No Waiver. No delay by the Company or any of its Subsidiaries in exercising any
right under this Appendix A shall operate as a waiver of that right or of any
other right. Any waiver or consent as to any of the provisions herein provided
by the Company or any of its Subsidiaries must be in writing, is effective only
in that instance, and may not be construed as a broader waiver of rights or as a
bar to enforcement of the provision(s) at issue on any other occasion.

X.
Relationship to Other Agreements. This Appendix A supplements and does not
limit, amend or replace any other obligations you may have under applicable law
or any other agreement or understanding you may have with the Company or any of
its Subsidiaries or pursuant to the applicable policies of the Company or any of
its Subsidiaries, whether such additional obligations have been agreed to in the
past, or are agreed to in the future.





--------------------------------------------------------------------------------




XI.
Interpretation of Business Protections. The representations and agreements made
by you in paragraphs (I) - (VIII) above shall be construed and interpreted in
any judicial or other adjudicatory proceeding to permit their enforcement to the
maximum extent permitted by law, and each of the provisions to this Appendix A
is severable and independently enforceable without reference to the enforcement
of any other provision. If any restriction set forth in this Appendix A is found
by any court of competent jurisdiction to be unenforceable because it extends
for too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as to which it may be
enforceable.

XII.
Assignment. Except as provided otherwise herein, this Appendix A shall be
binding upon and inure to the benefit of both parties and their respective
successors and assigns, including any person or entity which acquires the
Company or its assets or business; provided, however, that your obligations are
personal and may not be assigned by you.

XIII.
Electronic Acceptance. By accepting this Award electronically, you will be
deemed to have acknowledged and agreed that you are bound by the terms of this
Appendix A, and it shall be deemed to have been accepted by the Company.









--------------------------------------------------------------------------------




STATE STREET CORPORATION
2006 EQUITY INCENTIVE PLAN


2015 ESRP Share Award Agreement




Subject to your acceptance of the terms set forth in this agreement
(“Agreement”), State Street Corporation (“Company”) has awarded you, under the
State Street Corporation 2006 Equity Incentive Plan, as amended (“Plan”) and the
State Street Corporation Executive Supplemental Retirement Plan, as amended
(“ESRP”), and pursuant to this Agreement and the terms set forth herein
(“Award”), a contingent right to receive the number of shares of Stock
(“Deferred Shares”) as set forth in the information pertaining to this Award on
the website (“Website”) maintained by the Equity Administrator (Fidelity or
another party designated by the Company) (“Statement”). Copies of the Plan and
of the Company’s U.S. Prospectus are located on the Website for your reference,
and your acceptance of this Award constitutes your acknowledgement that you have
read and understood the Plan and such Prospectus. The provisions of the Plan and
the ESRP are incorporated herein by reference, and all terms used herein shall
have the meaning given to them in the Plan or the ESRP, as applicable, except as
otherwise expressly provided herein. In the event of any conflict between the
provisions of this Agreement and the provisions of the Plan or the ESRP, the
provisions of the Plan or the ESRP shall control, as applicable. In the event of
a conflict between the terms of the Plan and the ESRP, the provisions of the
ESRP shall control to the extent necessary for Section 409A Compliance, and the
provisions of the Plan shall control, to the extent not required for Section
409A Compliance.


The terms of your Award, are as follows:
1.
General Vesting Requirements. Until such time as you incur a Separation From
Service, your right to receive the Deferred Shares shall vest on a cumulative
basis in 1/3 increments beginning on your Vesting Commencement Date and
continuing on each of your first two birthdays immediately following your
Vesting Commencement Date. Notwithstanding the foregoing, if you were first
elected to the position of Executive Vice President (or to a superior position)
prior to March 1, 2000, then your right to receive the Deferred Shares shall
vest in full when you attain your Early Retirement Age, provided you do not
earlier incur a Separation From Service.



2.
Special Vesting Provision for Death or Total Disability. The following special
vesting provisions shall apply notwithstanding the general vesting requirements
set forth in Section 1 above:

(a)
If you die prior to your Separation From Service, your right to receive the
Deferred Shares shall fully vest as of the date of your death.

(b)
If you become Totally Disabled prior to your Separation From Service, your right
to receive the Deferred Shares shall fully vest effective as of the date you
become Totally Disabled.

3.
Ownership. The Deferred Shares will be issued and transferred to you only if and
when all requirements of this Agreement have been satisfied. Except as otherwise
provided in this Section 3, you will have no rights as a shareholder with
respect to the Deferred Shares prior to that time. Without limiting the
foregoing, you will have no right to receive dividends with respect to the
Deferred Shares and no right to vote the Deferred Shares. However, if any
dividends are paid on the Stock prior to the date you are issued the Deferred
Shares, the number of Deferred Shares notionally credited to your account will
be increased by the number of shares obtained by dividing the total dividend you
would have received if you had owned the Deferred Shares credited to your
account on the dividend declaration date, by the closing price of a share of
Stock on the date the dividend was paid.

4.
Distributions.

(a)
Retirement. Upon your Retirement, the Company will issue and transfer to you the
number of Deferred Shares in which you have become vested in three equal
installments on the following dates:

(i)
the first Business Day of the month coinciding with or following the date that
is six months after your Retirement Date;

(ii)
the first Business Day of the month coinciding with or following the first
anniversary of your Retirement Date; and

(iii)
the first Business Day of the month coinciding with or following the second
anniversary of your Retirement Date.





--------------------------------------------------------------------------------




If you die after your Retirement, but before you have received the total number
of shares in which you have become vested, the Company will issue and transfer
to your Beneficiary any remaining vested Deferred Shares within 90 days
following the date of your death.
(b)
Death. If you die prior to your Separation From Service, the Company will issue
and transfer to your Beneficiary the number of Deferred Shares in which you have
become vested within 90 days following the date of your death.

(c)
Total Disability. If you incur a Total Disability prior to your Separation From
Service, the Company will issue and transfer to you the number of Deferred
Shares in which you have become vested by the later of:

(i)
the end of the calendar year in which you become Totally Disabled, and

(ii)
the 15th day of the third month following the date on which you become Totally
Disabled;

(A) provided that you have remain Totally Disabled through the date of
distribution.
5.
Forfeiture for Cause. If the Company terminates your employment for Cause,
including while you are Retirement eligible, then all Deferred Shares, whether
vested or not, shall be forfeited in full on the date of such termination of
employment.

6.
Forfeiture for Breach of Post-Employment Covenants. Your right to receive and
retain payment of the Deferred Shares after your Retirement shall be subject to
the post-employment covenants contained in the ESRP; specifically, you shall
not, without the prior written consent of the Company, engage, either directly
or indirectly, in any of the activities described in Section 6(a), (b) or (c)
below within two years after your Separation From Service:

(a)
Solicitation of the employment or retention of any person whom the Company or an
Affiliate has employed or retained during the two year period prior to your
Separation From Service. For purposes of the foregoing sentence, a person
retained by the Company or an Affiliate means anyone who has rendered
substantial consulting services to the Company or an Affiliate and has thereby
acquired material confidential information concerning any aspect of the
Company’s or an Affiliate’s operations;

(b)
Any sale, offer to sell or negotiation with respect to orders or contracts for
any product or service similar to or competitive with a product or service or
any equipment or system containing any such product or service sold or offered
by the Company or an Affiliate, other than for the Company’s or a Affiliate’s
account, during the two year period after your Separation From Service, to or
with anyone with whom the Company or an Affiliate has so dealt or anywhere in
any state of the United States or in any other country, territory or possession
in which the Company or an Affiliate has, during said period, sold, offered or
negotiated with respect to orders or contracts for any such product, service,
equipment or system; or

(c)
Ownership of any direct or indirect interest (other than a less-than-one-percent
stock interest in a corporation) in, or affiliation with, or rendering any
services for, any person or business entity which engages, during the two year
period after your Separation From Service, either directly or indirectly, in any
of the activities described in paragraphs (a) or (b) above.

7.
Certain Tax Considerations.

(a)
The provisions of this Award are intended to be exempt from, or compliant with,
Section 409A of the Code, and shall be construed and interpreted consistently
therewith. Notwithstanding the foregoing, neither the Company nor any Subsidiary
shall have any liability to you or to any other person if this Award is not so
exempt or compliant.

(b)
You expressly acknowledge that the vesting of your right to receive the Deferred
Shares, and/or the distribution of the Deferred Shares, hereunder may give rise
to ordinary income or wages subject to withholding through your local payroll.
You expressly acknowledge and agree that your rights hereunder are subject to
your paying to the Company any applicable taxes required to be withheld in
connection with such vesting in a form and manner satisfactory to the Company.

(c)
The Company shall be obligated to issue the Deferred Shares pursuant to this
Agreement only if you first deliver to the Company funds sufficient to satisfy,
or make other arrangements acceptable to the Company for satisfying, any tax
withholding or similar withholding obligations to which the Company or its
Affiliates may be subject by reason of this Award.

(d)
The Company shall not delay distribution of the Deferred Shares, except to the
extent that the Company determines, in its sole discretion, that any such delay
can be effected in a manner that results in





--------------------------------------------------------------------------------




Section 409A Compliance. Without limiting the generality of the foregoing,
distribution of the Deferred Shares may be delayed, at the sole discretion of
the Company, to the extent that the Company reasonably anticipates that (i) if
distribution were made as scheduled, the Company’s deduction with respect to
such distribution would not be permitted due to the application of
Section 162(m) of the Code or (ii) distribution of the Deferred Shares would
violate federal securities laws or other applicable law. Distribution of any
amount delayed pursuant to this Section 7(d) shall earn interest at the then
prevailing applicable federal rate provided for in Section 7872(f)(2)(A) of the
Code and made in a manner that results in Section 409A Compliance.
(e)
The Company shall not accelerate distribution of the Deferred Shares except as
set forth in the remainder of this Section 7(e) or to the extent the Company
determines, in its sole discretion, that any such acceleration may be effected
in a manner that results in Section 409A Compliance.

(i)
The Company may, in a manner that results in Section 409A Compliance, determine
to accelerate the time or schedule of the distribution of the Deferred Shares to
pay (A) the FICA Amount and/or (B) the income tax at source on wages imposed
under Section 3401 of the Code or the corresponding withholding provisions of
applicable state, local or foreign tax laws as a result of the payment of the
FICA Amount (and any additional tax due as a result of such payment). The total
amount accelerated under this Section 7(e) may not exceed the aggregate of the
FICA Amount and the income tax withholding related to such FICA Amount.

(ii)
The Company may, in a manner that results in Section 409A Compliance, determine
to accelerate the time or schedule of the distribution of the Deferred Shares if
at any time the Plan or the ESRP, as applicable to you, fails to meet the
requirements of Section 409A of the Code and the corresponding Treasury
Regulations. Such amount may not exceed the amount required to be included in
income as a result of the failure to comply with Section 409A of the Code and
the corresponding Treasury Regulations.

(f)
Notwithstanding anything to the contrary in the Plan or the ESRP, in the event
you incur a Separation From Service, including due to Total Disability, and are
subsequently rehired by the Company or subsequently recover and recommence
performing services for the Company, the distribution of your Deferred Shares
shall not be suspended or otherwise delayed.

(g)
In no event may you or any of your Beneficiaries designate the taxable year of
distribution of the Deferred Shares.







8.
Miscellaneous Provisions.

(a)
The Company’s obligation to issue and transfer the Deferred Shares in the future
pursuant to this Agreement is an unsecured and unfunded contractual obligation.

(b)
The number and kind of Deferred Shares subject to this Award, and the number and
kind of shares of Stock to be delivered in satisfaction of the Company’s
obligations hereunder, shall be subject to adjustment in accordance with Section
7(b) of the Plan.

(c)
Nothing in this Award shall be construed to guarantee you any right of
employment with the Company or any Affiliate or to limit the discretion of any
of them to terminate your employment at any time, with or without cause, to the
maximum extent permitted by applicable law.

(d)
This Award shall not be transferable other than (1) by will or the laws of
descent and distribution or (2) pursuant to the terms of a court-approved
domestic relations order, official marital settlement agreement or other divorce
or settlement instrument satisfactory to the Company in its sole discretion. Any
attempt by you (or in the case of your death, by your beneficiary) to assign or
transfer this Award, either voluntarily or involuntarily, contrary to the
provisions hereof, shall be null and void and without effect and shall render
this Award itself null and void.

(e)
The grant of this Award is a one-time benefit and does not create any
contractual or other right to receive an award, compensation or benefits in lieu
of an award in the future.

(f)
The Company reserves the right to impose other requirements on this Award, any
shares of Stock acquired pursuant to this Award, and your participation in the
Plan, to the extent the Company determines, in its sole discretion, that such
other requirements are necessary or advisable in order to





--------------------------------------------------------------------------------




comply with applicable laws or regulations or to facilitate the administration
of the Plan. Such requirements may include (but are not limited to) requiring
you to sign any agreements or undertakings that may be necessary to accomplish
the foregoing.
(g)
Your participation in the Plan is voluntary. The value of this Award is an
extraordinary item of compensation, and this Award is not part of your normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension, or
retirement benefits or similar payments.

(h)
The Company or any of its Subsidiaries may, in its sole discretion, decide to
deliver any documents related to this Award by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system, including the
Website, established and maintained by the Company, any of its Subsidiaries,
Equity Administrator or another party designated by the Company.

(i)
By accepting this Award electronically, (i) you will be deemed to have
acknowledged and agreed that you are bound by the terms of this Agreement and
the Plan and that you and this Award are subject to all of the rights, power and
discretion of the Company, its Subsidiaries and the Administrator set forth in
this Agreement and the Plan; and (ii) this Award is deemed accepted by the
Company and the Company shall be deemed to be bound by the terms of this
Agreement.

(j)
You acknowledge and agree that it is your express intent that this Agreement,
the Plan and all other documents, notices and legal proceedings entered into,
given or instituted pursuant to this Award, be drawn up in English. If you have
received the Agreement, the Plan or any other documents related to this Award
translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
will control

(k)
Notwithstanding any provisions of this Agreement to the contrary, this Award
shall be subject to any special terms and conditions for your country of
residence (and country of employment, if different), as may be set forth in an
applicable Addendum to the Agreement. Further, if you transfer residence and/or
employment to another country reflected in an Addendum to the Agreement, the
special terms and conditions for such country will apply to you to the extent
the Company or the relevant Subsidiary determines, in its sole discretion, that
the application of such terms are necessary or advisable in order to comply with
applicable laws or regulations or to facilitate administration of the Plan. Any
such Addendum is hereby incorporated into, and forms a part of, this Agreement.

(l)
The Plan, the ESRP and this Agreement constitute the complete understanding and
agreement between the parties to this Agreement with respect to this Award, and
supersede and cancel any previous oral or written discussions, agreements or
representations regarding this Award or the Deferred Shares.

(m)
No individual acting as a director, officer, employee or agent of the Company or
any of its Subsidiaries will be liable to you or any other person for any
action, including any Award forfeiture, Award recovery or other discretionary
action taken pursuant to this Agreement or any related implementing policy or
procedure of the Company.

(n)
The terms of this Agreement are governed by the laws of the Commonwealth of
Massachusetts.

9.
Definitions

(a)
“Affiliate” means any corporation which is included in a controlled group of
corporations (within the meaning of Section 414(b) of the Code), which includes
the Company and any trade or business (whether or not incorporated) which is
under common control with the Company (within the meaning of Section 414(c) of
the Code).

(b)
“Beneficiary” means the beneficiary designated to receive a death benefit by you
in writing in a form and manner satisfactory to the Administrator. If no
Beneficiary is so designated, any death benefits shall be paid at the
Administrator’s direction in the following order of priority: Spouse, Domestic
Partner, children, parents, siblings, estate.

(c)
“Business Day” means each day that the New York Stock Exchange is open for
business.

(d)
“Cause” means:

(i)
a willful and continued failure to perform substantially your duties with the
Company or an Affiliate (other than any such failure resulting from incapacity
due to physical or mental illness), after a written demand for substantial
performance is delivered to you by your supervisor





--------------------------------------------------------------------------------




which specifically identifies the manner in which it is asserted that you have
not substantially performed your duties, or
(ii)
a willful engaging in illegal conduct or gross misconduct which is materially
and demonstrably injurious to the Company or an Affiliate.

For purposes of this definition, no act or failure to act shall be considered
“willful” unless it is done or omitted to be done in bad faith or without
reasonable belief that the action or omission was in the best interests of the
Company or an Affiliate.
(e)
“Code” means the Internal Revenue Code of 1986, as the same may be amended from
time to time.

(f)
“Early Retirement” means a Separation From Service upon or after your attainment
of Early Retirement Age and prior to your attainment of Normal Retirement Age
but excluding a Separation From Service for Cause.

(g)
“Early Retirement Age” means age 53.

(h)
“ESRP” means this State Street Corporation Executive Supplemental Retirement
Plan (including the Exhibits and Schedules thereto and the Committee actions
referenced therein), as the same may be amended from time to time in accordance
with the terms hereof.

(i)
“FICA Amount” shall mean the amount of Federal Insurance Contributions Act tax
imposed under Sections 3101, 3121(a) and 3121(v)(2) of the Code, where
applicable, on this Award.

(j)
“Impairment” means any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than six months.

(k)
“Normal Retirement” means your Separation From Service upon or after your Normal
Retirement Age, other than a Separation From Service for Cause.

(l)
“Retirement” means Normal Retirement or Early Retirement.

(m)
“Retirement Date” means the date of your Normal Retirement or Early Retirement,
as applicable.

(n)
“Section 409A” means Section 409A of the Code and the applicable rulings,
regulations and guidance promulgated thereunder, as each may be amended or
issued from time to time.

(o)
“Section 409A Compliance” means any action or inaction effected in a manner that
will not cause you or any of your Beneficiaries to recognize income for U.S.
federal income tax purposes prior to the time of a distribution of the Deferred
Shares or to incur interest or additional tax under Section 409A.

(p)
“Separation From Service” means a separation from service with the Company and
all Affiliates for purposes of Section 409A within the meaning of the default
rules of Treasury Regulation Section 1.409A-(h)(1) and correlative terms shall
be construed to have a corresponding meaning; provided that in the event that
you are absent from work due to an Impairment, other than a Total Disability,
where such Impairment causes you to be unable to perform the duties of your
position or any substantially similar position of employment, you shall incur a
Separation From Service 29 months after the date on which you were first
Impaired. Notwithstanding the foregoing, if you would otherwise incur a
Separation From Service in connection with a sale of assets of the Company, the
Committee shall retain the discretion to determine whether a Separation From
Service has occurred in accordance with Treasury Regulation
Section 1.409A-1(h)(4).

(q)
“Service” means your years (and fraction thereof) of service for vesting and
eligibility, as determined under the terms of the State Street Retirement Plan
as in effect on January 1, 2008.

(r)
“Total Disability” or “Totally Disabled” means (i) your inability to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months or
(ii) a your receipt, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months, of income replacement
benefits for a period of not less than six months under an accident and health
plan covering employees of the Company and any Affiliate.

(s)
“Treasury Regulations” means the regulations adopted by the Internal Revenue
Service under the Code, as they may be amended from time to time.

(t)
“Vesting Commencement Date” means the date you attain Early Retirement Age and
satisfy the Age/Service Requirements for Supplemental Benefits Upon Retirement
under Section 3.3 of the ESRP.



